Exhibit 10.1

 

 

LOAN AGREEMENT

 

dated as of March 2, 2016,

 

by and among

 

PLUG POWER INC.,

as the Borrower,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as Guarantors,

 

and

 

GENERATE LENDING, LLC

as the Lender

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS

1

1.1

Definitions

1

1.2

Other General Terms

11

SECTION 2

THE LOAN

12

2.1

The Loan

12

2.2

Note; Repayment of Loan

12

2.3

Interest

12

2.4

Prepayments

12

2.5

Use of Proceeds

14

SECTION 3

FEES, INTEREST AND PAYMENTS

14

3.1

Upfront Fees

14

3.2

Interest Rate

14

3.3

Default Rate

14

3.4

Payments

15

3.5

Payment on Days Other Than Business Days

15

3.6

Taxes

15

SECTION 4

REPRESENTATIONS

16

4.1

Subsidiaries and Ownership

16

4.2

Organization and Existence

16

4.3

Authority

16

4.4

Binding Agreements

17

4.5

Litigation

17

4.6

No Conflicting Agreements

17

4.7

Non-Contravention

17

4.8

Financial Condition

17

4.9

Ownership of Property

18

4.10

Intellectual Property

18

4.11

Employee Benefit Pension Plans

18

4.12

Taxes

19

4.13

Compliance with Laws

19

4.14

Environmental Laws

19

4.15

Employee Relations

20

4.16

Investment Company Act; Public Utility Holding Company Act; Federal Power Act

20

4.17

No Defaults

20

4.18

Required Approvals and Consents

20

4.19

No Liens

20

4.20

Project Financing Arrangements

20

4.21

Federal Regulations

21

4.22

Restricted Cash Reports

21

4.23

Accuracy of Information

21

4.24

Survival of Representations and Warranties, Etc.

21

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

(continued)

 

 

 

Page

 

 

 

SECTION 5

CONDITIONS TO ADVANCES OF THE LOAN

22

5.1

Conditions to Initial Advance of the Loan

22

5.2

Conditions to Second Advance of the Loan

23

5.3

Conditions to Advance of the Loan based upon the Discretionary Incremental
Commitment

24

5.4

Additional Conditions to Each Advance of the Loan

24

5.5

Waiver of Conditions

25

5.6

Conditions to Advances for Lender’s Sole Benefit

25

SECTION 6

AFFIRMATIVE COVENANTS

25

6.1

Reports, Statements and Notices

25

6.2

Inspections

27

6.3

Taxes

27

6.4

Reserved

27

6.5

Insurance

27

6.6

Corporate or Company Existence

28

6.7

Licenses and Approvals

28

6.8

Properties

28

6.9

Employee Benefit Pension Plans

28

6.10

Business Continuation

29

6.11

Compliance with Environmental Laws

29

6.12

Compliance with Other Applicable Law

29

6.13

GAAP

29

6.14

Payments of Amounts Received from Project Restricted Accounts

29

6.15

USA Patriot Act

29

SECTION 7

FINANCIAL COVENANTS

30

7.1

Minimum Cash and Cash Equivalents

30

7.2

Current Assets In Excess of Current Liabilities

30

SECTION 8

NEGATIVE COVENANTS

30

8.1

Borrowings

30

8.2

Mortgages and Pledges

31

8.3

Merger, Consolidation, or Sale of Assets

31

8.4

Acquisitions

32

8.5

Contingent Liabilities

32

8.6

Loans

32

8.7

Dissolution

32

8.8

Leases

32

8.9

Project Documents

32

SECTION 9

EVENTS OF DEFAULT

32

SECTION 10

GUARANTEE

35

10.1

Unconditional Guaranty

35

10.2

Obligations Absolute

36

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

 

(continued)

 

 

 

Page

 

 

 

10.3

Continuing Obligations; Reinstatement

37

10.4

Additional Security, Etc.

38

10.5

Information Concerning the Borrower

38

10.6

Guarantors’ Subordination

38

10.7

Subrogation

38

10.8

Enforcement

39

10.9

Miscellaneous

39

10.10

Additional Guarantors

39

SECTION 11

INDEMNIFICATION

39

11.1

Environmental

39

11.2

Other

40

SECTION 12

MISCELLANEOUS

40

12.1

Costs and Expenses

40

12.2

Cumulative Rights and No Waiver

41

12.3

All Matters Satisfactory to the Lender

41

12.4

Notices

41

12.5

Applicable Law

42

12.6

Modifications

43

12.7

Successors and Assigns; Reliance

43

12.8

Survivorship

44

12.9

Disclosure

44

12.10

Independence of Covenants

44

12.11

WAIVER OF JURY TRIAL

44

12.12

Execution in Counterparts

45

12.13

Non-Public Information

45

12.14

Entire Agreement

45

 

Exhibits

 

 

 

 

 

 

 

Exhibit A

-

 

Form of Note

Exhibit B

-

 

Form of Notice of Borrowing

Exhibit C

-

 

Form of Compliance Certificate

Exhibit D

-

 

Form of Irrevocable Payment Instruction

 

 

 

 

Schedules

 

 

 

 

 

 

 

Schedule 1.1

-

 

Permitted Liens

Schedule 4.1

-

 

Subsidiaries and Ownership

Schedule 4.20

-

 

Project Documents and Project Restricted Accounts

Schedule 4.22

-

 

Restricted Cash Reports

Schedule 8.1

-

 

Permitted Debt

 

iii

--------------------------------------------------------------------------------


 

THIS LOAN AGREEMENT is made as of this 2nd day of March, 2016, by and among PLUG
POWER INC., a Delaware corporation with its principal place of business located
at 968 Albany Shaker Road, Latham, New York  12110 (together with its successors
and assigns, the “Borrower”), EMERGING POWER INC., a Delaware corporation with
its principal place of business located at 968 Albany Shaker Road, Latham, New
York  12110 (“Emerging Power”); EMERGENT POWER INC., a Delaware corporation with
its principal place of business located at 15913 E. Euclid Avenue, Spokane,
Washington  99216 (“Emergent Power”; Emerging Power, Emergent Power and each
other Person that may hereafter be added as a “Guarantor” hereunder are
sometimes hereinafter referred to individually as a “Guarantor” and collectively
as the “Guarantors”; and the Borrower and the Guarantors are sometimes
hereinafter referred to individually as a “Loan Party” and collectively as the
“Loan Parties”), and GENERATE LENDING, LLC (together with its successors and
assigns, the “Lender”), a Delaware limited liability company with an office at
555 De Haro Street, Suite 300, San Francisco, CA 94107.

 

RECITALS:

 

The Borrower has requested that the Lender make available to the Borrower term
loans in the aggregate principal amount of Thirty Million Dollars ($30,000,000),
the proceeds of which shall be used to provide working capital for the general
and corporate purposes of the Borrower.

 

Upon the terms and subject to the conditions contained herein, the Lender is
willing to make term loans to the Borrower.

 

ACCORDINGLY, the Loan Parties and the Lender hereby agree as follows:

 

SECTION 1
DEFINITIONS

 

1.1          Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:

 

“ABL Collateral” has the meaning given to such term in the Security Agreement.

 

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by or is under common control with such Person.  The term “control”
means (i) the power to vote twenty percent (20%) or more of the securities or
other equity interests of a Person having ordinary voting power, or (ii) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agreement” means this Loan Agreement as amended, restated, supplemented or
otherwise modified at any time and from time to time.

 

“Applicable Law” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof,

 

--------------------------------------------------------------------------------


 

and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
whether or not having the force of law.

 

“Approvals” means any and all approvals, permits, registrations, permissions,
licenses, authorizations, consents, certifications, actions, orders, waivers,
exemptions, variances, franchises, filings, declarations, rulings, registrations
and applications from or issued by any Governmental Authority.

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, treasurer, assistant treasurer, any vice
president of finance or the controller of such Person, or any officer with
substantially equivalent responsibilities.

 

“Availability Period” means the period commencing on the Closing Date and ending
on April 30, 2016.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.), as amended, and any successor statute thereto.

 

“Borrower” has the meaning given to such term in the introductory paragraph to
this Agreement.

 

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, on
which banks in New York, New York, are open for the conduct of their commercial
banking business.

 

“Capital Lease” means any lease which, in accordance with GAAP, should be
capitalized on the balance sheet of the lessee.

 

“Capital Lease Obligations” means the aggregate amount which, in accordance with
GAAP, should be reported as a liability on the balance sheet of a Person with
respect to Capital Leases.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-i from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
(1) year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof or the District of Columbia
or any United States branch of a foreign bank having combined capital and
surplus of not less than $250,000,000, (e) deposit accounts maintained with
(i) any bank that satisfies the criteria described in clause (d) above, or
(ii) any

 

2

--------------------------------------------------------------------------------


 

other bank organized under the laws of the United States or any state thereof so
long as the full amount maintained with any such other bank is insured by the
Federal Deposit Insurance Corporation, (f) repurchase obligations of any
commercial bank satisfying the requirements of clause (d) of this definition or
recognized securities dealer having combined capital and surplus of not less
than $250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

 

“Change of Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) shall become the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 35% of the outstanding voting securities
having ordinary voting power for the election of directors of the Borrower.

 

“Closing Date” means March 2, 2016.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, including the rules or regulations promulgated
thereunder, in each case as in effect from time to time.  References to sections
of the Code shall be construed to also refer to any successor sections.

 

“Collateral” means (i) all “Collateral”, as such term is defined in the Security
Agreement; and (ii) all other assets and properties of the Loan Parties that
have been pledged as security for all or any portion of the Obligations.

 

“Collateral Access Agreement” shall have the meaning assigned thereto in
Section 5.2(a).

 

“Commitments” means, collectively, the Initial Commitment and the Discretionary
Incremental Commitment.

 

“Current Assets” means, for the Loan Parties and their Subsidiaries on a
consolidated basis and determined at any time, all assets of the Loan Parties
and their Subsidiaries that would be required in accordance with GAAP to be
reflected as current assets on balance sheet of the Loan Parties and their
Subsidiaries at such time.

 

“Current Liabilities” means, for the Loan Parties and their Subsidiaries on a
consolidated basis and determined at any time, all liabilities of the Loan
Parties and their Subsidiaries that would be required in accordance with GAAP to
be reflected as current liabilities on balance sheet of the Loan Parties and
their Subsidiaries at such time.

 

“Debt” means, for each of the Loan Parties and their respective Subsidiaries,
(i) all indebtedness for borrowed money or other financing of such Person,
including, without limitation, all indebtedness of such Person evidenced by
bonds, debentures, notes and other

 

3

--------------------------------------------------------------------------------


 

similar instruments, (ii) all obligations of such Person to pay the deferred
purchase price of property or services, other than trade payables arising in the
ordinary course of business, (iii) all obligations of such Person under any
conditional sale or other title retention agreement relating to property
acquired by such Person, (iv) all Capital Lease Obligations of such Person,
(v) all Debt of any other Person secured by a Lien on any asset of such Person,
whether or not such Debt has been assumed by such Person, (vi) all obligations
of such Person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any capital stock of such Person, (vii) all Hedge
Obligations of such Person, net of liabilities owed to such Person by the
counterparties in respect thereof, (viii) all lease obligations associated with
any Project incurred in connection with a sale leaseback transaction entered
into in respect of such Project; and (ix) all Debt of any other Person
guaranteed by such Person.

 

“Default” means any event, act or condition which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default.

 

“Designated Competitor” means any Person identified in writing by the Borrower
to the Lender and acknowledged in writing by the Lender.

 

“Discretionary Incremental Commitment” means Five Million Dollars ($5,000,000).

 

“Dispute” shall have the meaning set forth in Section 12.11(b).

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals and orders of
courts or Governmental Authorities, relating to the protection of human health
or the environment, including, but not limited to, requirements pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, including the rules and
regulations promulgated thereunder, in each case as in effect from time to
time.  References to sections of ERISA will be construed to also refer to any
successor sections.

 

“Event of Default” shall have the meaning assigned thereto in Section 9.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with

 

4

--------------------------------------------------------------------------------


 

respect to an applicable interest in the Loan or a Commitment pursuant to a law
in effect on the date on which (i) the Lender acquired such interest in the Loan
or such Commitment or (ii) the Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.6, amounts with respect to such
Taxes were payable either to the Lender immediately before the Lender became a
party hereto or to the Lender immediately before it changed its lending office,
(c) Taxes attributable to the Lender’s (or its assignee’s) failure to comply
with Section 3.6(v) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any “intergovernmental agreements”
with respect to the foregoing, and any laws, rules or regulations promulgated
pursuant to such intergovernmental agreements.

 

“Future Funding Letter Agreement” means that certain letter agreement, dated as
of the Closing Date, between the Borrower and Generate Capital.

 

“GAAP” means generally accepted accounting principles, as recognized from time
to time by the Accounting Principles Board of the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board,
consistently applied and maintained on a consistent basis for the Loan Parties
and their Subsidiaries throughout the period indicated and consistent with the
prior financial practice of the Loan Parties and their Subsidiaries.

 

“GC Project Financing” means project financing provided for the purpose of
funding the development, installation, operation and maintenance of fuel cell
powered forklift fleets provided by Borrower pursuant to power purchase
agreements.

 

“Generate Capital” means Generate Capital, Inc., a Delaware corporation and the
sole member of the Lender.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision or any court, agency, authority, department,
commission, board, bureau or instrumentality thereof.

 

“Guarantors” shall have the meaning given to such term in the introductory
paragraph to this Agreement.

 

“Hazardous Materials” means any substances or materials (i) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any applicable Environmental Law, (ii) which are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated by any Governmental Authority, (iii) the presence of which
require investigation or remediation under any applicable Environmental Law,
(iv) the discharge, emission or release of which requires a permit or license
under any applicable Environmental Law, (v) which are found by a court of
competent jurisdiction to constitute a nuisance or a trespass to neighboring
properties or found by any Governmental Authority of competent jurisdiction to
pose a health or safety hazard to Persons, (vi) which consist of

 

5

--------------------------------------------------------------------------------


 

underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance of the type listed in any other part of this
definition, or (vii) which contain asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas in
percentages or at levels which make them subject to applicable Environmental
Laws.

 

“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedge Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedge Transactions and (iii) any and all renewals, extensions
and modifications of any Hedge Transactions and any and all substitutions for
any Hedge Transactions.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Initial Commitment” means Twenty Five Million Dollars ($25,000,000).

 

“Irrevocable Payment Instruction” means an irrevocable payment instruction, in
the form attached hereto as Exhibit D, executed or to be executed by the Loan
Party that owns or leases and operates a Project and the Lender, pursuant to
which such Loan Party shall irrevocably authorize and direct the applicable
lender, lessor or collateral agent for such Project to pay all amounts from the
applicable Project Restricted Account(s) otherwise payable to such Loan Party to
the Lender Restricted Account.

 

“Lender” shall have the meaning given to such term in the introductory paragraph
to this Agreement.

 

“Lender Restricted Account” shall mean a deposit account maintained by the
Borrower with a financial institution satisfactory to the Lender and subject to
a perfected, first priority security interest in favor of the Lender pursuant to
a deposit account control agreement satisfactory to the Lender.

 

“Lien” means any deed of trust or mortgage lien, security interest, pledge,
charge, lien or other encumbrance of any nature.

 

“Loan” shall have the meaning assigned thereto in Section 2.1.

 

6

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Note, the Security Agreement, each of
the Irrevocable Payment Instructions, the Future Funding Letter Agreement, the
Collateral Access Agreements, the Post Closing Letter, and each other document,
agreement and instrument executed and delivered by the Loan Parties, or any of
them, or any other Person or Persons in connection with this Agreement or
otherwise referred to herein or contemplated hereby, all as they may be amended,
restated, supplemented or otherwise modified.

 

“Loan Parties” has the meaning given to such term in the introductory paragraph
to this Agreement.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, financial condition or results of operations of the Loan Parties, taken
as a whole, (ii) the ability of the Borrower, or the Loan Parties (taken as a
whole), to perform its or their obligations under this Agreement or any other
Loan Document to which any Loan Party is a party, (iii) the legality, validity,
binding effect or enforceability of any Loan Document (other than as a result of
any action or inaction by the Lender), or (iv) the ability of the Lender to
enforce any rights or remedies under or in connection with the Loan Documents
(other than as a result of an action or inaction by the Lender).

 

“Maturity Date” means March 2, 2017.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, and (ii) in the case of a casualty, insurance
proceeds, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid to third parties (other than Affiliates) in connection with such
event (including commissions, discounts, transfer taxes and legal, accounting
and other professional and transactional fees), (ii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (including, for the
avoidance of doubt, income, withholding or Other Taxes payable) and (iii) in the
case of a sale, transfer, or other disposition of an asset (including pursuant
to a sale and leaseback transaction) or a casualty event involving such asset,
the amount of all payments that are permitted hereunder and are required to be
made by the Loan Parties and their Subsidiaries to repay Debt (other than the
Loan) secured by a Permitted Encumbrance in such asset that is senior to the
Lender’s Lien therein (if any).

 

“Note” shall have the meaning assigned thereto in Section 2.2(a), as amended,
restated, supplemented or otherwise modified.

 

“Obligations” means all amounts owing by the Loan Parties to the Lender,
including without limitation all amounts owing pursuant to or in connection with
this Agreement or any other Loan Document or otherwise with respect to the Loan,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Loan

 

7

--------------------------------------------------------------------------------


 

Parties, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Lender incurred pursuant to this Agreement
or any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, all obligations in respect of swaps, hedges and other derivatives,
all obligations associated with letters of credit, corporate credit cards,
treasury services and other services and financial accommodations made by the
Lender to the Loan Parties, or any of them, together with all renewals,
extensions, modifications or refinancings of any of the foregoing.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the Lender and the jurisdiction imposing such Tax (other than
connections arising from the Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in the Loan or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Payment Date” means the first day of each month.

 

“PBGC” means the Pension Benefit Guaranty Corporation as created under ERISA, or
any successor thereto under ERISA.

 

“Permitted ABL Facility” means a revolving credit facility entered into by the
Loan Parties, or any of them, that satisfies all of the following conditions, as
determined by the Lender in its sole discretion:

 

(a)         Such credit facility is secured only by the ABL Collateral or a
portion thereof;

 

(b)           Out of the proceeds of the initial funding of such revolving
credit facility the Borrower makes the mandatory prepayment required pursuant to
Section 2.4(d) of this Agreement; and

 

(c)           Such revolving credit facility does not contain any terms or
conditions that would prohibit the Loan Parties from paying and performing the
Obligations as and when due or otherwise timely complying with the terms and
conditions set forth in the Loan Documents, as then in effect.

 

“Permitted Encumbrances” means, as of any particular time: (i) Liens for taxes
and assessments not then delinquent or being contested in good faith and by
appropriate proceedings; (ii) Liens arising pursuant to the Loan Documents in
favor of the Lender; (iii) Liens in respect of property imposed by law arising
in the ordinary course of business such as materialmen’s, carrier’s, mechanics’,
landlord’s, warehousemen’s, and other like Liens provided that such Liens

 

8

--------------------------------------------------------------------------------


 

secure only amounts not more than 30 days past due or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to such Lien is not yet subject to foreclosure, sale or loss on account
thereof); (iv) Liens arising from good faith deposits in connection with or to
secure performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations incurred in the ordinary course of business (other
than obligations in respect of the payment of borrowed money); (v) Liens
securing Capital Lease Obligations or purchase money Debt (which shall include
Debt incurred within 90 days of the acquisition or completion of construction of
an asset to finance all or a portion of the purchase price or cost of
construction of such asset) to the extent the Capital Lease Obligations or Debt
secured by such Lien is permitted by Section 8.1(e) and provided such Lien
attaches only to the asset so purchased, constructed or leased; (vi) Liens in
connection with workers’ compensation, unemployment insurance, or other social
security obligations; (vii) Liens for judgments which do not otherwise
constitute an Event of Default; (viii) Liens on the assets of a Project and cash
collateral that secure (1) Debt of a Loan Party in respect of such Project
pursuant to the Project Finance Documents relating to such Project and/or
(2) reimbursement obligations relating to letters of credit supporting the Debt
of such Loan Party under such Project Finance Documents; provided, that the
aggregate cash collateral pledged in respect of any Project shall not exceed the
value of such Project; (ix) Liens on ABL Collateral securing obligations arising
in connection with a Permitted ABL Facility; (x) Liens (1) of a collecting bank
arising in the ordinary course of business under Section 4-208 of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon, (2) in favor of a banking or other financial institution
arising as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry, or (3) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business and not for speculative purposes; (xi) (1) Liens
representing any interest or title of a licensor, lessor or sublicensor or
sublessor under any lease or license permitted by this Agreement, (2) any Lien
or restriction that the interest or title of such lessor, licensor, sublessor or
sublicensor may be subject to, or (3) the interest of a licensee, lessee,
sublicensee or sublessee arising by virtue of being granted a license or lease
permitted by this Agreement; (xii) the filing of Uniform Commercial Code (or
equivalent) financing statements solely as a precautionary measure in connection
with operating leases or consignment of goods; (xiii) Liens not otherwise
permitted hereunder to the extent that the aggregate outstanding amount (or in
the case of Debt, the principal amount) of the obligations secured thereby at
any time does not exceed $200,000; (xiv) Liens consisting of customary rights of
set-off or banker’s liens on amounts on deposit, to the extent arising by
operation of law and incurred in the ordinary course of business; (xv) Liens on
insurance policies and the proceeds thereof granted to secure the financing of
insurance premiums with respect thereto; (xvi) Liens of bailees in assets or
properties held in a bailment arrangement in the ordinary course of business;
(xvii) utility and similar deposits in the ordinary course of business; and
(xviii) existing Liens on the Closing Date as set forth on Schedule 1.1.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole

 

9

--------------------------------------------------------------------------------


 

proprietorship, unincorporated organization, Governmental Authority or any other
form of entity or group thereof.

 

“Plan” shall have the meaning assigned thereto in Section 4.11.

 

“Post Closing Letter” means that certain letter agreement, dated as of the date
hereof, by and between the Lender and the Borrower.

 

“Project” means a fuel cell energy project.

 

“Project Documents” means, for any Project subject to Debt or lease financing
pursuant to Project Finance Documents, all material agreements and contracts
relating to the acquisition, construction, development, ownership, operation and
maintenance of such Project, other than Project Finance Documents.

 

“Project Finance Documents” means, for any Project, the material loan or lease
documents entered into by a Loan Party to provide for the Debt or lease
financing of such Project.

 

“Project Restricted Accounts” means, with respect to any Project, the deposit
account(s) and/or securities account(s) that have been established pursuant to
or in connection with the Project Finance Documents relating to such Project for
the purpose of collecting, allocating and distributing proceeds generated by
such Project.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System of the United States, as it may be amended from time to time.

 

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, executed by the Loan Parties, pursuant to which each such Loan Party has
granted to the Lender a security interest in the Collateral described therein to
secure all obligations of each of the Loan Parties to the Lender, as such
Security Agreement may be amended, restated, supplemented or otherwise modified.

 

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time, directly or indirectly, owned by such Person (irrespective of whether, at
the time, capital stock or other ownership interests of any other class or
classes of such corporation or other entity shall have or might have voting
power by reason of the happening of any contingency).  Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of a Loan Party.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Upfront Fee” shall have the meaning assigned thereto in Section 3.1.

 

10

--------------------------------------------------------------------------------


 

“USA Patriot Act” means the United Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

 

“Withholding Agent” means any Loan Party and the Lender.

 

“Written” or “in writing” means any form of written communication, including
communication by means of telefacsimile, telex, telecopier, telegraph or cable.

 

1.2          Other General Terms.

 

(a)           Section References, Etc.  Unless otherwise specified, a reference
in this Agreement to a particular section, subsection, schedule or exhibit is a
reference to that section, subsection, schedule or exhibit of this Agreement. 
Wherever from the context it appears appropriate, each term stated in either the
singular or the plural will include the singular and plural.

 

(b)           Defined Terms.  Unless otherwise defined herein, all capitalized
terms defined in this Agreement will have the defined meanings when used in this
Agreement, the other Loan Documents or any certificate, report or other document
made or delivered pursuant to this Agreement.

 

(c)           Other References.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated or otherwise modified (subject to
any restrictions on such amendments, supplements, restatements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
supplemented, or amended and restated from time to time together with all rules,
regulations and interpretations thereunder or related thereto; (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights; and (g) titles of
Sections in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.

 

(d)           Accounting Terms.  Except as otherwise expressly provided herein,
all accounting terms not specifically defined or specified herein shall have the
meanings generally attributed to such terms under GAAP and all terms of an
accounting or financial nature that are

 

11

--------------------------------------------------------------------------------


 

used in determining compliance with Sections 7.1 and 7.2 shall be construed and
interpreted in accordance with GAAP, as in effect on the Closing Date unless
otherwise agreed by the Borrower and Lender.

 

SECTION 2
THE LOAN.

 

2.1          The Loan.

 

(a)           Upon the terms and subject to the conditions contained in this
Agreement, the Lender agrees to lend to the Borrower, an aggregate principal
amount up to the Commitment.  The amounts so loaned to the Borrower pursuant to
this Section 2.1(a) are hereinafter collectively referred to as the “Loan”.

 

(b)           The Loan shall be made in three advances, in accordance with the
terms and conditions contained herein as follows:  (i) the first such advance,
in an amount equal to Twelve Million Five Hundred Thousand Dollars ($12,500,000)
shall be made on or prior to March 8, 2016, as determined by Lender; provided,
that notwithstanding anything contained herein to the contrary, Lender may, in
its sole discretion, make such initial advance in multiple disbursements, so
long as all of such disbursements occur on or prior to March 8, 2016 and the
aggregate principal amount of such disbursements is Twelve Million Five Hundred
Thousand Dollars ($12,500,000); (ii) the second such advance, in an amount equal
to Twelve Million Five Hundred Thousand Dollars ($12,500,000), shall be made on
a date designated after the Closing Date and during the Availability Period in a
written Notice of Borrowing delivered by an Authorized Officer of the Borrower
to the Lender at least five (5) Business Days prior to the proposed date of such
advance; and (iii) the third such advance, in an amount equal to the amount of
the Discretionary Incremental Commitment, shall be made on a date designated
after the Closing Date in a written Notice of Borrowing delivered by an
Authorized Officer of the Borrower to the Lender at least five (5) Business Days
prior to the proposed date of such advance.

 

(c)           The Borrower shall have no right to reborrow any amount repaid or
prepaid with respect to the Loan.

 

2.2          Note; Repayment of Loan.

 

(a)           The obligation of the Borrower to repay the Loan will be evidenced
by the Borrower’s promissory note in substantially the form of Exhibit A
attached hereto with the blanks therein appropriately completed (the “Note”),
payable to the Lender at its office set forth at the beginning of this
Agreement, or such other place as the Lender may from time to time designate,
dated as of the date of the Closing Date.

 

(b)           The entire then outstanding principal balance of the Loan,
together with all then accrued and unpaid interest, shall be payable on the
Maturity Date.

 

2.3          Interest.  The outstanding principal amount of the Term Loan as it
exists from time to time will bear interest as provided in Section 3.2.  Accrued
and unpaid interest shall be due and payable (i) on each Payment Date,
commencing with the Payment Date occurring on

 

12

--------------------------------------------------------------------------------


 

April 1, 2016, (ii) on the date of any voluntary or mandatory prepayment of the
Loan, whether in whole or in part, and (iii) on the Maturity Date.  Any interest
accruing on amounts past due shall be due and payable on demand.

 

2.4          Prepayments.

 

(a)           Voluntary Prepayments.  The Borrower may at any time and from time
to time prepay, without premium or penalty, the Loan, in whole or in part, upon
at least two (2) Business Days’ written notice to the Lender specifying the date
and amount of prepayment.

 

(b)           Mandatory Prepayment Following Damage or Destruction of
Collateral.  In the event of destruction of any Collateral or damage to any
Collateral, the Borrower shall give prompt written notice thereof to the
Lender.  Thereafter, to the extent that the aggregate Net Proceeds received by
the Borrower or any other Loan Party in respect of damage or destruction of
Collateral exceed $1,000,000 in the aggregate during the term of this Agreement,
the Borrower shall make a prepayment of the Loan in an amount equal to 100% of
such excess Net Proceeds received by the Borrower immediately upon receipt of
such excess Net Proceeds.

 

(c)           Mandatory Prepayment Following Sale or other Dispositions of
Assets.  In the event of any sale, assignment, transfer or other disposition of
any Collateral or other Assets of any Loan Party, other than sales of inventory
in the ordinary course of business and other than issuances of equity by the
Borrower as contemplated in Section 2.4(f) below, and whether or not such sale,
assignment, transfer or other disposition is permitted under the terms of this
Agreement, the Borrower shall give prompt written notice thereof to the Lender. 
Thereafter, the Borrower shall make a prepayment of the Loan in an amount equal
to 100% of such Net Proceeds received by the Borrower in respect of such sale,
assignment, transfer or other disposition immediately upon receipt of such Net
Proceeds; provided, however, that to the extent such sale, assignment, transfer
or other disposition was permitted by the terms of this Agreement, the Borrower
will not be required to make any prepayment of the Loan until the aggregate Net
Proceeds for all such permitted sales, assignments, transfers and other
dispositions exceed $250,000 in the aggregate during the term of this
Agreement.  The terms of this Section 2.4(c) shall not be deemed to permit any
sale, assignment, transfer or other disposition of any Collateral or other
Assets that are otherwise prohibited by the terms of this Agreement or any other
Loan Document.

 

(d)           Mandatory Prepayment Following Incurrence of Debt.  In the event
that the Borrower enters into a Permitted ABL Facility, immediately upon the
closing of such facility and as a condition to the release by the Lender of its
Liens in the ABL Collateral, the Borrower shall make a prepayment of the Loan in
an amount equal to the greater of (i) the amount required to repay (x) the
aggregate amount of all then accrued and unpaid interest on the Loan, and
(y) the outstanding principal amount of the Loan in excess of $10,000,000; and
(ii) the maximum amount that is then available to be drawn under such Permitted
ABL Facility.

 

(e)           Mandatory Prepayments from Project Receipts.   The Borrower shall
make prepayments of the Loan (i) from any amounts otherwise payable or
distributable to the Borrower or any other Loan Party on or after October 1,
2016 from any Project Restricted Account, and (ii) from any Net Proceeds from
any GC Project Financing.  In the case of

 

13

--------------------------------------------------------------------------------


 

prepayments required pursuant to the foregoing clause (i), the applicable Loan
Parties shall execute Irrevocable Payment Instructions, which shall authorize
and direct such lenders, lessors and collateral agents to pay any such amounts
directly to the Lender Restricted Account.  In each case, such prepayment shall
be due and payable immediately upon receipt of the applicable amounts or Net
Proceeds.

 

(f)            Mandatory Prepayments from Equity Proceeds.  In the event, after
the Closing Date, of any issuance by the Borrower of any capital stock or other
equity interests, or of any instrument convertible to any equity interests of
the Borrower, the Borrower shall prepay the Loan from the Net Proceeds of such
issuance in an amount equal to 100% of such Net Proceeds immediately following
receipt thereof; provided, however, that to the extent such Net Proceeds are
received from the exercise of stock options issued by the Borrower, the Borrower
will not be required to make any prepayment of the Loan until the aggregate Net
Proceeds for all such permitted sales, assignments, transfers and other
dispositions exceed $500,000 in the aggregate during the term of this Agreement.

 

(g)           Application of Prepayment Proceeds.  All prepayments of the Loan
shall be applied first, to all then accrued and unpaid interest, and then to the
outstanding principal amount of the Loan.

 

2.5          Use of Proceeds.  The Borrower shall use the proceeds of the Loan
as working capital for general and corporate purposes.

 

SECTION 3
FEES, INTEREST AND PAYMENTS

 

3.1          Upfront Fees.

 

(a)           The Borrower shall pay to the Lender an upfront fee (the “Initial
Upfront Fee”) equal to 1.00% of the Initial Commitment on the date of the
initial disbursement of the Loan.  The Lender shall be entitled to retain the
Initial Upfront Fee from the proceeds of the initial advance of the Loan.  The
Initial Upfront Fee shall be fully earned and non-refundable on the date that it
is paid and shall be in addition to any other interest, fees or charges charged
by the Lender.

 

(b)           The Borrower shall pay to the Lender an upfront fee (the
“Incremental Upfront Fee”) equal to 1.00% of the Discretionary Incremental
Commitment on the date of the advance of the Loan pursuant to the Discretionary
Incremental Commitment.  The Lender shall be entitled to retain the Incremental
Upfront Fee from the proceeds of the advance of the Loan pursuant to the
Discretionary Incremental Commitment.  The Incremental Upfront Fee shall be
fully earned and non-refundable on the date that it is paid and shall be in
addition to any other interest, fees or charges charged by the Lender.

 

3.2          Interest Rate.  The outstanding principal balance of the Loan as it
exists from time to time will bear interest at a fixed rate per annum equal to
twelve percent (12%).  Interest on the Loan will be computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days.

 

14

--------------------------------------------------------------------------------


 

3.3          Default Rate.  Upon the occurrence and during the continuance of an
Event of Default, at the sole discretion of the Lender, the Loan shall bear
interest at a fixed rate per annum equal to fourteen percent (14%), with such
Default Rate to be effective on the first date as of which the applicable Event
of Default occurs notwithstanding the fact that such Event of Default may not be
reported or otherwise discovered until a subsequent date.

 

3.4          Payments.  The disbursement of the Loan hereunder and each payment
of the principal of and interest on the Note, and all other fees, charges, costs
and expenses owed to the Lender hereunder or under any other Loan Document shall
be made in federal or other immediately available funds.

 

3.5          Payment on Days Other Than Business Days.  Whenever any payment to
be made hereunder or under the Note shall be stated to be due on a day other
than a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest to be paid on such date.

 

3.6          Taxes.

 

(i)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the Lender receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(ii)           Payment of Other Taxes by the Loan Parties.  The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Lender timely reimburse it for the
payment of, any Other Taxes.

 

(iii)          Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify the Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Lender or required to be withheld or deducted
from a payment to the Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

 

15

--------------------------------------------------------------------------------


 

(iv)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.6, such Loan Party shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

 

(v)           Tax Forms.  Lender, or any successor, assign, transferee or
participant of Lender’s interest in the Loan that is entitled to an exemption
from or reduction of withholding tax (including, without limitation, any
withholding tax imposed under any of Sections 1441 — 1446 of the Code, Sections
1471 — 1474 of the Code, and/or Sections 3401 — 3406 of the Code) under the law
of the United States, or any state, local or foreign jurisdiction, or an
applicable treaty to which such jurisdiction is a party, with respect to
payments under the Loan Documents shall deliver to Borrower, at the time or
times prescribed by applicable law and at any times reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.

 

(vi)          Survival.  Each party’s obligations under this Section 3.6 shall
survive any assignment by the Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

SECTION 4
REPRESENTATIONS

 

In order to induce the Lender to enter into this Agreement, and to make the
disbursements of the Loan from time to time in accordance with the terms hereof,
the Loan Parties represent and warrant to the Lender (which representations and
warranties shall survive the execution of the Note and the making of the
disbursements of the Loan) that:

 

4.1          Subsidiaries and Ownership.  As of the Closing Date, the Loan
Parties have no Subsidiaries, other than as set forth on Schedule 4.1 attached
hereto.  The ownership of all of the capital stock or membership of each Loan
Party and each direct and indirect Subsidiary of each Loan Party, and the
jurisdiction of organization of each Loan Party and each Subsidiary of each Loan
Party, is set forth on Schedule 4.1.  Other than the Loan Parties, those
Subsidiaries organized under the laws of any State of the United States and
reflected on Schedule 4.1 are (i) inactive or (ii) a Subsidiary all of the
assets of which are equity interests in a “controlled foreign corporation” as
defined in Section 957 of the Code.

 

4.2          Organization and Existence.  Each Loan Party and each of their
respective Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (ii) has all
requisite corporate or other power and authority and all material licenses and
approvals necessary to own or lease and operate its properties and to carry on
its business as now being conducted and as hereafter proposed to be conducted;
and (iii) is duly qualified and authorized to do business and is in good
standing in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization; except, in
each case referred to in clause (iii) of this Section 4.2 where failure to

 

16

--------------------------------------------------------------------------------


 

do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

4.3          Authority.  Each Loan Party and each Subsidiary of the Loan Parties
has full corporate or company power and authority to enter into this Agreement
and the other Loan Documents to which it is a party, to incur or guaranty or the
borrowings hereunder, to grant the security interests under the Loan Documents
to which it is a party, and to incur and perform the obligations provided for
herein and therein, all of which have been duly authorized by all necessary
corporate or company action.  Other than those that have previously been
obtained, no consent or approval of stockholders or members, or consent or
approval of, notice to or filing with, any Governmental Authority is required as
a condition to the validity or enforceability of this Agreement, the Note or any
of the other Loan Documents to which each Loan Party and each Subsidiary is a
party.

 

4.4          Binding Agreements.  This Agreement constitutes, and the Note and
each other Loan Document to which any Loan Party or any Subsidiary is a party
when executed and delivered pursuant hereto will constitute, the valid and
legally binding obligations of each Loan Party and each Subsidiary party
thereto, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

4.5          Litigation.  There are no actions, suits, proceedings or
investigations pending or, so far as the officers of any Loan Party, or any of
them, know, threatened (in writing) before any court or administrative agency
naming any Loan Party or any Subsidiary of any Loan Party as a party or target
that, if adversely determined, could reasonably be expected, in any particular
case or in the aggregate, to have a Material Adverse Effect.

 

4.6          No Conflicting Agreements.  The execution and delivery by the
Company of, and the performance by the Loan Parties of their obligations under,
this Agreement will not contravene any provision the certificate of
incorporation or by-laws of the Loan Parties or any agreement or other
instrument binding upon the Loan Parties or any of their Subsidiaries that is
material to the Loan Parties and their Subsidiaries, taken as a whole.

 

4.7          Non-Contravention.  The execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents to which any Loan
Party is a party require no action by or in respect of, and will not contravene
or constitute a default under, any provision of any material Applicable Law and
will not result in the creation or imposition of any Lien on any asset of any
Loan Party or any Subsidiary of any Loan Party, other than such Liens as may be
made in favor of the Lender.

 

4.8          Financial Condition.  The consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2014, and the related
consolidated statements of income, retained earnings and cash flows for the
period then ended, audited by KPMG LLP, heretofore delivered to the Lender, are
complete and correct and fairly present the consolidated financial condition of
the Borrower and its Subsidiaries and the consolidated results of its operations
and changes in its financial position as of the date and for the period referred
to therein and have

 

17

--------------------------------------------------------------------------------


 

been prepared in accordance with GAAP.  The internally prepared consolidated
balance sheets of the Borrower and its Subsidiaries as of September 30, 2015,
and the related consolidated statements of income for the period then ended,
heretofore delivered to the Lender, are complete and correct and fairly present
the financial condition of the Borrower and its Subsidiaries as of the date and
for the period referred to therein and have been prepared in accordance with
GAAP, subject to the absence of footnotes and to normal year-end audit
adjustments.  There are no liabilities required to be reflected by GAAP, direct
or indirect, fixed or contingent, of the Borrower and its Subsidiaries as of the
dates of such balance sheets that are not reflected therein or in the notes
thereto.  There has been no material adverse change in the financial condition,
operations or business prospects of the Borrower and its Subsidiaries since the
dates of such balance sheets, and there has been no other material adverse
change in the Borrower or any of its Subsidiaries since such dates.

 

4.9          Ownership of Property.  Each Loan Party and each Subsidiary of any
Loan Party has good and valid fee simple title to or valid leasehold interests
in all land and other real estate, and has good and valid title or right to use
to all other properties and assets it purports to own, including those referred
to in the financial statements referred to in Section 4.8, subject only to
Permitted Encumbrances.  Each Loan Party and each Subsidiary of any Loan Party
enjoys full, peaceful and undisturbed possession under all leases that are
material and necessary for the operation of its business or properties.  All
such leases are valid and subsisting and are in full force and effect, to the
extent necessary, and, to the knowledge of each Loan Party, no material default
or event of default exists thereunder.

 

4.10        Intellectual Property.  Without limiting the generality of
Section 4.9, each of the Loan Parties and their Subsidiaries owns or otherwise
possesses rights to use all material franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, trade names, trade name rights, copyrights and
other intellectual property rights which are required to conduct its business. 
No event has occurred which permits, or after notice or lapse of time, or both,
would permit, the revocation or termination of any such material rights, and
none of the Loan Parties or any of their Subsidiaries is liable to any Person
for infringement under any Applicable Law with respect to any such rights as a
result of its business operations, which infringement could reasonably be
expected to result in a Material Adverse Effect.

 

4.11        Employee Benefit Pension Plans.  Each Loan Party and each of their
Subsidiaries is in compliance in all material respects with all applicable
provisions of ERISA.  Neither a Reportable Event (as defined in Section 4043 of
ERISA) nor a Prohibited Transaction (as defined in Section 406 of ERISA) for
which there is not an applicable exemption has occurred or exists in connection
with any employee benefit pension plan of either Loan Party or any Subsidiary of
either Loan Party covered by ERISA (including any plan of any member of a
controlled group of corporations or entities and all trades and businesses
(whether or not incorporated) under common control which, together with any such
Loan Party or Subsidiary, are treated as a single employer under Section 414 of
the Code) (each, a “Plan”).  No notice of intent to terminate any Plan has been
filed, and no Plan has been terminated.  No circumstances exist which might
constitute grounds for the termination of any Plan by the PBGC or for the
appointment of any trustee to administer a Plan, nor has the PBGC instituted any
such proceedings.  No circumstances exist which might constitute grounds for the
imposition of a

 

18

--------------------------------------------------------------------------------


 

Lien in favor of any Plan pursuant to Section 302 of ERISA.  No Loan Party and
no Subsidiary has completely or partially withdrawn from a Multiemployer Plan
(as described in Section 4001(a)(3) of ERISA), and at no time has any Loan Party
or any Subsidiary contributed to or been obligated to contribute to a
Multiemployer Plan.  Each Loan Party and each Subsidiary has met the minimum
funding requirements of ERISA with respect to each of the Plans.  No Loan Party
and no Subsidiary of any Loan Party has incurred any liability to the PBGC under
ERISA, other than payment of required premiums that are not past due.

 

4.12        Taxes.  Each of the Loan Parties and their respective Subsidiaries
has filed or caused to be filed all material tax returns which are required to
be filed by it pursuant to Applicable Law.  Each of the Loan Parties and their
respective Subsidiaries has paid, or made provisions for the payment of, all
material taxes, assessments, fees and other governmental charges which have or
may have become due pursuant to those returns or otherwise, or pursuant to any
assessment received by such Loan Party or Subsidiary, except such taxes that are
being contested in good faith and by appropriate proceedings and as to which
adequate reserves (determined in accordance with GAAP) have been provided, and
no tax Liens have been filed and, to the knowledge of each such Loan Party, no
claims are being asserted against any of the Loan Parties or their respective
Subsidiaries with respect to any such taxes, fees or other charges.

 

4.13        Compliance with Laws.  Each of the Loan Parties and their respective
Subsidiaries is in compliance with all material Applicable Laws, including but
not limited to The Americans With Disabilities Act of 1990 and all Environmental
Laws.  There are no past or present events, conditions, circumstances,
activities, practices, incidents, actions or plans which could reasonably be
expected to interfere with or prevent continued material compliance, or which
could reasonably be expected to give rise to any common law or statutory
liability, under, relating to or in connection with any Environmental Law, or
otherwise form the basis of any material claim, action, suit, proceeding,
hearing or investigation under Applicable Law based on or related to the
manufacture, processing, distribution, use, treatment, storage, transport or
handling, or the release or threatened release into the environment, of any
Hazardous Material with respect to any of the Loan Parties or their respective
Subsidiaries, or any of their respective businesses, in each case that could
reasonably be expected to have a Material Adverse Effect.

 

4.14        Environmental Laws.  The Loan Parties and their Subsidiaries (i) are
in compliance with any and all applicable Environmental Laws, (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Loan Parties
and their Subsidiaries, taken as a whole.  The Loan Parties and their
Subsidiaries are not aware of any existing liabilities concerning hazardous or
toxic substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a material adverse effect on the capital expenditures, earnings
or competitive position of the Loan Parties and their Subsidiaries.  To the
knowledge of the Loan Parties, no property which is or has been owned, leased,
used, operated or occupied by the Loan Parties or their Subsidiaries has been
designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 U.S.C.
Section 9601, et.

 

19

--------------------------------------------------------------------------------


 

seq.), or otherwise designated as a contaminated sit under applicable state or
local law. There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect on the Loan Parties and their
Subsidiaries, taken as a whole.

 

4.15        Employee Relations.  None of the Loan Parties and their Subsidiaries
is a party to any collective bargaining agreement, nor has any labor union been
recognized as the representative of any employees of any Loan Party or any
Subsidiary.  None of the Loan Parties is aware of any pending, threatened or
contemplated strikes, work stoppages or other collective labor disputes
involving its employees.

 

4.16        Investment Company Act; Public Utility Holding Company Act; Federal
Power Act.  None of the Loan Parties and their Subsidiaries is required to
register under the provisions of the Investment Company Act of 1940, as amended,
and neither the entering into or performance by the Loan Parties of any of the
Loan Documents to which it is a party, or the issuance of the Note, violates any
provisions of such Act or requires any consent, approval, or authorization of,
or registration with, any Governmental Authority pursuant to any of the
provisions of such Act.  None of the Loan Parties and their Subsidiaries is
(i) a “holding company” or a “subsidiary company” of a “holding company,” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended, or (ii) a “public utility,” as such term is defined in the Federal
Power Act, as amended.

 

4.17        No Defaults.  No Default or Event of Default has occurred and is
continuing.

 

4.18        Required Approvals and Consents.  All material required Approvals of
any Governmental Authority or any other Person have been obtained for the
execution and delivery of the Loan Documents to which each Loan Party is a
party, the performance and enforcement of the obligations of the Loan Parties
thereunder, and the conduct by each Loan Party and each of its respective
Subsidiaries of their businesses.  All of such Approvals are in full force and
effect.

 

4.19        No Liens.  Other than Permitted Encumbrances, no Lien exists against
any property or assets of any Loan Party or any Subsidiary of any Loan Party.

 

4.20        Project Financing Arrangements.   Attached hereto as Schedule 4.20
is a true, complete and correct list the Loan Party’s Projects, including (a) a
description of each such Project; (b) a list of the material Project Documents
to which any Loan Party is a party or otherwise relating to each such Project;
(c) all Debt and leasehold obligations owing by the Loan Parties under Project
Financing Documents; (d) a list of the applicable material Project Financing
Documents to which the Loan Parties are a party; and (e) a list and description
of all Project Restricted Accounts by each Loan Party or its lender, lessor or
collateral agent in connection with the Debt or lease financing of such Project.
With respect to each Project:

 

(i)            The Project Financing Documents listed on Schedule 4.20 in
respect of such Project have been duly and validly executed and delivered by the
parties thereto, are in full force and effect and have not been amended,
modified, supplemented or

 

20

--------------------------------------------------------------------------------


 

terminated, except as expressly set forth on Schedule 4.20.  The copies of all
Project Financing Documents provided to the Lender by the Loan Parties are true,
correct and complete in all material respects.

 

(ii)           There exists no breach or default under any Project Document or
any Project Finance Document that has resulted in, or that could reasonably be
expected to result in, a Material Adverse Effect, and no party to any Project
Document or any Project Finance Document has the right to terminate any such
Project Document or Project Finance Document, or otherwise accelerate the
maturity of any payments due thereunder, which termination or acceleration could
reasonably be expected to result in a Material Adverse Effect.

 

4.21        Federal Regulations.  No part of the proceeds of the Loan has been
or will be used by any Loan Party or any Subsidiary of any Loan Party for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U or for any other purpose which
violates the provisions of the Regulations of the Board of Governors of the
Federal Reserve System.  If requested by the Lender, the Loan Parties, or such
Loan Party as the Lender may specify, will furnish to the Lender a statement to
the foregoing effect in conformity with the requirements of Federal Reserve
Form U-1 referred to in Regulation U.

 

4.22        Restricted Cash Reports.  Attached hereto as Schedule 4.22 is a
true, correct and complete report that sets forth, on a quarterly basis, the
amounts scheduled to be distributed or paid to the Borrower from the Project
Restricted Account for each Project as in existence on the date hereof, assuming
that the Borrower meets its current revenue and expense projections for each
such Project.

 

4.23        Accuracy of Information.  All information, exhibits or reports
furnished by or on behalf of any Loan Party or any Subsidiary of any Loan Party
to the Lender in connection with the negotiation of this Agreement or any of the
other Loan Documents, when taken as a whole, did not, when furnished, contain
any untrue statements of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto from time to time). 
No Loan Party has any knowledge of any fact that any Loan Party or any
Subsidiary of any Loan Party has not disclosed to the Lender in writing that
could reasonably be expected to result in a Material Adverse Effect.  Any
projections have been prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time furnished (it being recognized that
such projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies many of which are beyond the Borrower’s control,
that no assurance can be given that any particular financial projections will be
realized, that actual results may differ from projected results and that such
differences may be material).

 

4.24        Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Section 4 and all
representations and warranties contained in any certificate or any of the other
Loan Documents (including but not limited to any such representation or warranty
made in or in connection with any amendment thereto) shall

 

21

--------------------------------------------------------------------------------


 

constitute representations and warranties made under this Agreement.  All
representations and warranties made under this Agreement shall be made or deemed
to be made at and as of the Closing Date and each day on which any Loan is
requested or made by the Lender hereunder, shall survive the Closing Date, and
shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lender or any extension of credit
hereunder.

 

SECTION 5
CONDITIONS TO ADVANCES OF THE LOAN

 

5.1          Conditions to Initial Advance of the Loan.  The obligation of the
Lender to make the initial advance of the Loan hereunder is subject to each of
the following conditions precedent, the satisfaction of which shall be
determined by the Lender in its sole discretion:

 

(a)           Certificates, Evidence of Corporate Action by Loan Parties, Etc. 
The Loan Parties shall have delivered to the Lender such closing and officer’s
certificates as may be requested by the Lender, along with a certified copy of
each such Loan Party’s articles of incorporation or organization and bylaws or
operating agreement, an incumbency certificate relating to its officer(s) or
managers who will be executing on its behalf the Loan Documents to which it is a
party, a certified copy of the resolutions of its board of directors, board of
managers or other governing body authorizing and approving the transactions
described herein (and any other papers evidencing corporate action taken by it
relating to any of the Loan Documents), and a good standing certificate related
to such Loan Party as of recent date from the jurisdiction of such Loan Party’s
organization and each other material jurisdiction in which such Loan Party is
required to be qualified to conduct its business.

 

(b)           Note.  The Borrower shall have executed and delivered to the
Lender the Note.

 

(c)           Loan Documents.  The Loan Parties shall have executed and
delivered to the Lender the Security Agreement and the Post Closing Letter, and
the Borrower shall have executed and delivered to Generate Capital the Future
Funding Letter Agreement.

 

(d)           Financing Statements.  The Lender shall have received duly filed
financing statements naming each of the Loan Parties, as a debtor, and the
Lender as secured party, with respect to the Collateral described in the
Security Agreement.

 

(e)           UCC and Federal Tax Lien Search Reports.  The Loan Parties shall
have delivered to the Lender Uniform Commercial Code and federal tax lien search
reports acceptable to the Lender naming each Loan Party as debtor performed in
each filing office in which a financing statement in favor of the Lender has
been filed to perfect the security interests granted to the Lender in the
Security Agreement and for each filing office otherwise specified by the Lender,
which reports show only such financing statements as are acceptable to the
Lender and which do not show any federal or other tax liens.

 

(f)            Evidence of Insurance.  The Loan Parties shall have delivered to
the Lender evidence satisfactory to the Lender that all insurance required by
the terms of this Agreement and the other Loan Documents is in full force and
effect.

 

22

--------------------------------------------------------------------------------


 

(g)           Opinion of Counsel.  The Loan  Parties shall have delivered to the
Lender an opinion of outside New York counsel for the Loan Parties, dated as of
the date of the initial Loan hereunder, addressing such matters with respect to
the Borrower as reasonably requested by the Lender and satisfactory in form and
substance to the Lender and its counsel.

 

(h)           Project Documents.  With respect to each material Project, the
Lender shall have received each of the following documents:

 

(i)            copies of all material Project Documents that have been requested
by the Lender or its counsel;

 

(ii)           copies of all material Project Finance Documents that have been
requested by the Lender or its counsel;

 

(iii)          such other material information regarding such Project as the
Lender or its counsel may request.

 

(i)            Payment of Expenses.  The Loan Parties shall have paid all of the
Lender’s costs and expenses associated with the negotiation and documentation of
this Agreement and the other Loan Documents and the credit facilities
contemplated hereby and thereby, subject to the limitation on the fees of
counsel to the Lender as set forth in Section 12.1.

 

(j)            Unsatisfied Conditions of Initial Advance.  The Lender in its
sole discretion and as an accommodation to the Borrower, may waive one or more
of the conditions precedent to the initial advance of the Loan set forth in
Section 5.1.  To the extent that the Lender waives any such conditions to such
initial advance, such waived conditions shall become conditions precedent to the
making of the second advance of the Loan, so long as the Lender shall deliver to
the Borrower, within five (5) Business Days following the Initial Closing, any
such waived conditions precedent which shall become conditions precedent to the
making of the second advance.

 

5.2          Conditions to Second Advance of the Loan.  The obligation of the
Lender to make the second advance of the Loan hereunder is subject to each of
the following additional conditions precedent:

 

(a)           Collateral Access Agreements.  The Loan Parties shall have
delivered to the Lender collateral access agreements (each, a “Collateral Access
Agreement”), each of which shall have been executed by the fee owner of real
estate leased by a Loan Party at (i) 968 Albany Shaker Road, Latham, New York
and (ii) 15913 E. Euclid Ave., Spokane, Washington (such real estate, “Leased
Property”), each landlord of such Leased Property (if different from the fee
owner of such Leased Property), and all mortgagees of such Leased Property.

 

(b)           Insurance Certificates.  Lender shall have received endorsements
naming the Lender as an additional insured and mortgagee or lenders loss payee,
as applicable, under all insurance policies to be maintained with respect to the
properties of the Loan Parties forming any part of the Collateral for the
Obligations.

 

23

--------------------------------------------------------------------------------


 

(c)           Intellectual Property.  The Loan Parties shall have delivered to
the Lender such intellectual property security documents and other documents as
the Lender may require to permit the Lender to record its security interest in
the United States Patent and Trademark Office, the United States Copyright
Office, or with any other United States Governmental Authority as may be
necessary to perfect and protect the Lender’s security interest in such
intellectual property Collateral.

 

(d)           Irrevocable Payment Instructions and Lender Restricted Account. 
The Loan Parties shall have (i) established the Lender Restricted Account and
shall have delivered to the Lender a deposit account control agreement with
respect to such Lender Restricted Account, executed by the Loan Parties, the
bank at which the Lender Restricted Account has been established, and the
Lender, in form and substance reasonably satisfactory to the Lender, providing
the Lender a perfected, first priority security interest in such Lender
Restricted Account; (ii) provided a written confirmation to the Lender, in form
and substance reasonably satisfactory to the Lender, that the deposit account
referenced in clause (i) above is the Lender Restricted Account, as referenced
in the Security Agreement, and is included in the Collateral; and (iii) provided
evidence reasonably satisfactory to the Lender that it has delivered to the
applicable lender, lessor or collateral agent having the authority to disburse
funds from each Project Restricted Account an Irrevocable Payment Instruction.

 

(e)           Pledge of Capital Stock of Domestic Subsidiaries. The Borrower
shall pledge all capital stock in its Loan Party Subsidiaries pursuant to
Section 6(f) of the Security Agreement.

 

(f)            Opinion of Counsel.  The Loan  Parties shall have delivered to
the Lender an opinion of outside New York counsel for the Loan Parties, dated as
of the date of the initial Loan hereunder, addressing such matters with respect
to the Guarantors as reasonably requested by the Lender and satisfactory in form
and substance to the Lender and its counsel.

 

(g)           Payment of Expenses.  The Loan Parties shall have paid all of the
Lender’s then unpaid costs and expenses associated with the negotiation and
documentation of this Agreement and the other Loan Documents and the credit
facilities contemplated hereby and thereby, subject to the limitation on the
fees of counsel to the Lender as set forth in Section 12.1.

 

5.3          Conditions to Advance of the Loan based upon the Discretionary
Incremental Commitment.  The Lender may establish such conditions to make the
advance of the Loan hereunder in respect of the Discretionary Incremental
Commitment as it may determine to be appropriate in its sole discretion.  The
Borrower acknowledges and agrees that the Lender has no obligation to make such
advance.

 

5.4          Additional Conditions to Each Advance of the Loan.  The obligation
of the Lender to make each advance of the Loan hereunder (including, without
limitation the initial advance of the Loan hereunder) is subject to each of the
following additional conditions precedent:

 

(a)           Notices; Applications.  The Borrower shall have given notice of
borrowing as required by Section 2.1.

 

24

--------------------------------------------------------------------------------


 

(b)           No Event of Default.  No Default shall have occurred and be
continuing, no Event of Default shall exist, and no Default or Event of Default
would result from the making of such advance of the Loan hereunder.

 

(c)           Representations and Warranties.  The representations and
warranties contained in Section 4 shall be true and correct in all material
respects (unless any such representation or warranty is qualified as to
materiality or Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) with the same effect as
though such representations and warranties had been made at the time of the
making of such Loan, except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects on the
date made.

 

(d)           No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain or prohibit, or to obtain
substantial damages with respect to, or which is related to or arises out of,
this Agreement or any of the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby, or which in the Lender’s good faith
discretion, would make it inadvisable to make such Loan.

 

5.5          Waiver of Conditions.  The making of any advance of the Loan
hereunder shall not constitute an acknowledgment by the Lender that all of the
conditions to such Loan have been satisfied.  If the Lender requires that a
condition be satisfied at a later date, and the applicable Loan Party fails to
satisfy such condition within the period of time, if any, specified by the
Lender (or, if no such period of time is specified, within thirty (30) days
after the advance is made), such failure shall, at the Lender’s option,
constitute an Event of Default.

 

5.6          Conditions to Advances for Lender’s Sole Benefit.  All conditions
to the obligation of the Lender to make any advance of the Loan are solely and
exclusively for the benefit of the Lender.  No other Person shall have standing
to require satisfaction of such conditions or shall be entitled to assume that
the Lender will require compliance with any or all of such conditions, and no
other Person, under any circumstances, shall be deemed to be a beneficiary of
such conditions.  In no event shall the Lender be liable to any Person, other
than the applicable Loan Party, for any failure to make any advance of the Loan
to which such Loan Party is entitled under this Agreement, nor shall the Lender
be liable to any Person to see that the proceeds of any advance of the Loan are
properly applied.

 

SECTION 6
AFFIRMATIVE COVENANTS

 

So long as the Borrower may borrow under this Agreement and until payment in
full of the Obligations and performance of all other obligations of the Loan
Parties hereunder and under the other Loan Documents, the Loan Parties will, and
will cause each of their Subsidiaries to:

 

6.1          Reports, Statements and Notices.  Furnish to the Lender:

 

(a)           (i) as soon as available, but in no event more than forty-five
(45) calendar days after the end of calendar quarter, internally prepared
consolidated balance sheet and related

 

25

--------------------------------------------------------------------------------


 

consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries as of the end of such calendar quarter and internally prepared
consolidated income statements of the Loan Parties and their Subsidiaries as of
the end of such calendar quarter, prepared in accordance with GAAP and certified
by the chief financial officer of the Borrower, subject to the absence of
footnotes and to normal year-end audit adjustments; and (ii) each of the
financial reports described in the foregoing sub-clause (i) shall be accompanied
by a compliance certificate, in the form attached hereto as Exhibit C, and
signed by the chief financial officer of the Borrower, which provides a detailed
calculation of the financial covenants contained in Section 7 as of the
applicable date of measurement and a statement as to whether the Loan Parties
are in compliance with all of the terms and conditions of this Agreement;

 

(b)           (i) as soon as available, but in no event more than one hundred
twenty (120) calendar days after the end of each of the Loan Parties’ fiscal
years, a copy of the annual audited consolidated balance sheet and related
consolidated statements of operations, changes in stockholders’ equity and
comprehensive income and cash flows as of the end of and for such fiscal year,
prepared in accordance with GAAP and audited by and accompanied by the opinion
of KPMG LLP or another registered independent public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial position and results of operations and
cash flows of Parent and the Subsidiaries on a consolidated basis as of the end
of and for such fiscal year in accordance with GAAP, and (ii) each such annual
financial statement to be accompanied by a compliance certificate, in form
attached hereto as Exhibit C, and signed by the chief financial officer of the
Borrower, which provides a detailed calculation of the financial covenants
contained in Section 7 as of the applicable fiscal year end and a statement as
to whether the Loan Parties are in compliance with all of the terms and
conditions of this Agreement;

 

(c)           as soon as available, but in no event more than thirty (30)
calendar days after the end of each calendar month, a report, certified as true
and correct by the chief financial officer or another Authorized Officer of the
Borrower, setting forth (i) all amounts to paid from each Project Restricted
Account during the preceding thirty day period, and payments scheduled to be
paid from each such Project Restricted Account in the next following thirty day
period; (ii) cash on the balance sheet; (iii) all accounts receivable of the
Loan Parties as of the last calendar day of such month, which report shall
include the amount and age of each account receivable (aged in increments of 30
days), and the name and mailing address of each account debtor, (iv) all
inventory of the Loan Parties, and (v) all accounts payable and other Current
Assets of the Loan Parties, in reasonable detail, which report shall include the
amount and age of each account payable (aged in increments of 30 days);

 

(d)           as soon as possible, but in no event more than five (5) calendar
days after any Loan Party obtains knowledge of a Default or an Event of Default,
a certificate of the president or chief financial officer of the Borrower
setting forth the details of such Default or Event of Default and the action the
Loan Parties have taken or propose to take with respect thereto;

 

26

--------------------------------------------------------------------------------


 

(e)                                  as soon as possible, but in no event more
than five (5) calendar days after any Loan Party obtains knowledge of any event
that results, or could reasonably be expected to result in, a Material Adverse
Effect or which makes any of the representations set forth in Section 4
inaccurate in any material respect, a certificate of the chief financial officer
of the Borrower setting forth the details of such event and the action the Loan
parties have taken or propose to take with respect thereto; and

 

(f)                                   with reasonable promptness, such
additional information, reports and statements concerning the Loan Parties,
their Subsidiaries, or any of their respective businesses, properties, assets
and/or liabilities as the Lender may from time to time reasonably request.

 

Notwithstanding the foregoing, the obligations in paragraphs (a)(i) and
(b)(i) of this Section 6.1 may be satisfied with respect to financial
information of the Borrower and its Subsidiaries by furnishing to the Lender the
Form 10-K or 10-Q (or the equivalent), as applicable, of the Borrower (or a
parent company thereof) filed with the SEC within the applicable time periods
required by applicable law and regulations; provided, that the Borrower shall
provide with such Form 10-K or 10-Q the certification required pursuant to
paragraphs (a)(ii) and (b)(ii), as applicable, of this Section 6.1

 

6.2                               Inspections.  Permit an audit team from the
Lender, any Affiliate of the Lender or any agent of the Lender to audit the
Collateral that the Lender, in its sole discretion, deems necessary and all of
Loan Parties’ and their respective Subsidiaries’ books, records, files and
computer files relating thereto for the purpose of preparing a written report
concerning the Lender’s Collateral and matters relating thereto, and the Loan
Parties shall pay for the fees and the expenses for such audit on demand. 
Furthermore, without expense to the Lender, the Lender, its Affiliates and
agents may use any of the Loan Parties’ personnel, premises and equipment
(including, without limitation, computer equipment, programs and computer
readable media) during reasonable business hours and as reasonably requested by
the Lender, such Affiliates and agents to conduct such Collateral audit.  In
addition to the foregoing, the Loan Parties shall permit the Lender and its
representatives to discuss the Loan Parties’ and their Subsidiaries’ financial
and business affairs with the Loan Parties’ officers, managers, partners and
employees, and the Loan Parties’ accountants.  In each case under this
Section 6.2, such inspection shall be made by one representative of the Lender,
upon reasonable notice, reasonable coordination in and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided that, unless a Default or an Event of Default has occurred and is
continuing, the Lender shall not be required to reimburse the expenses of an
officer or employee of the Lender more than once each calendar quarter;
provided, further, that, unless a Default or an Event of Default has occurred
and is continuing, the Loan Parties shall only be required to reimburse the
costs and expenses of a third party agent of the Lender once per calendar year.

 

6.3                               Taxes.  Pay and discharge, and cause each of
the Subsidiaries of the Loan Parties to pay and discharge, all material taxes,
assessments, and governmental charges upon it, its income, and its properties
prior to the date on which penalties are attached thereto, unless and to the
extent only that (i) such taxes, assessments, and governmental charges are being
contested by any Loan Party, as the case may be, in good faith and by
appropriate proceedings, and (ii) each of the Loan Parties and their
Subsidiaries, as the case may be, have established on its books

 

27

--------------------------------------------------------------------------------


 

adequate reserves with respect to such tax, assessment or charge so contested in
accordance with GAAP.

 

6.4                               Reserved.

 

6.5                               Insurance.  Maintain insurance on their and
their Subsidiaries’ property against loss by theft, fire, windstorm and
explosion and with extended coverage against such other risks as are customarily
insured against by companies owning property of a character similar to the
property of the Loan Parties and their Subsidiaries, and in such amounts as will
insure the full replacement value of such property and otherwise in amounts
reasonably consistent with the amounts in place as of the Closing Date; maintain
business interruption insurance reasonably consistent with the amounts in place
as of the Closing Date; maintain liability insurance and workers’ compensation
insurance for their operations in amounts customarily carried by companies
engaged in business and owning property of a character similar to the business
and property of the Loan Parties and their Subsidiaries and otherwise in such
amounts and including such coverages reasonably consistent with the coverages in
place as of the Closing Date; and maintain all such insurance with responsible
companies.  The covenant contained in this Section 6.5 shall be in addition to
any covenants relating to insurance in any of the other Loan Documents. The
Lender hereby acknowledges that the insurance maintained by the Loan Parties and
their Subsidiaries on the Closing Date meet the requirements of this
Section 6.4.  None of such insurance shall be canceled without providing the
Lender at least ten (10) days prior written notice of such cancellation.  From
and after the earlier to occur of the second advance of the Loan and April 30,
2016, all policies will be endorsed to reflect the Lender as mortgagee/lenders
loss payee or additional insured, as applicable.

 

6.6                               Corporate or Company Existence.  Except as
otherwise expressly permitted by this Agreement, maintain their existing form of
corporate, limited liability company or partnership existence in good standing
in their respective states of incorporation or organization, and, except where
the failure to so do could not reasonably be expected to result in a Material
Adverse Effect, maintain their qualification and authorization to do business
and their good standing in each jurisdiction in which the character of their
properties or the nature of their business requires such qualification or
authorization.

 

6.7                               Licenses and Approvals.  Maintain all
Approvals of any Governmental Authorities and all other material licenses,
authorizations, approvals and intellectual property required to own and operate
the businesses and properties of the Loan Parties and their Subsidiaries, in
each case, to the extent that failure to do so could reasonably be expected to
have a Material Adverse Effect.

 

6.8                               Properties.  In each case to the extent that
the failure to do so could reasonably be expected to result in a Material
Adverse Effect, maintain, preserve, and protect all franchises and trade names
and preserve all the remainder of its property used or useful in the conduct of
its business and keep the same in good repair, working order, and condition, and
from time to time make or cause to be made all needful and proper repairs,
renewals, replacements, betterments, and improvements thereto so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, and permit the Lender and its agents to enter upon and
inspect such properties during normal business hours.

 

28

--------------------------------------------------------------------------------


 

6.9                               Employee Benefit Pension Plans.  Promptly
during each year, pay contributions that in the judgment of the chief financial
officer of the Loan Parties after reasonable inquiry are believed adequate to
meet at least the minimum funding standards set forth in Sections 302 through
305 of ERISA with respect to each employee benefit pension Plan of any Loan
Party and any Subsidiary of any Loan Party, if any, covered by ERISA (including
any plan of any member of a controlled group of corporations and all trades and
businesses (whether or not incorporated) under common control which, together
with any such Loan Party or any such Subsidiary, are treated as a single
employer, under Section 414 of the Code); file each annual report required to be
filed pursuant to Section 103 of ERISA in connection with each such Plan for
each year; and notify the Lender within ten (10) days of the occurrence of a
Reportable Event (as defined in Section 4043 of ERISA) that might constitute
grounds for termination of any Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer any such
Plan.

 

6.10                        Business Continuation.  Continue to operate its
business of manufacturing, distributing and selling fuel cell systems
substantially as currently operated, or any reasonably related or ancillary
extension thereof.

 

6.11                        Compliance with Environmental Laws.  Comply with all
Environmental Laws, to the extent that failure to do so could reasonably be
expected to have a Material Adverse Effect.

 

6.12                        Compliance with Other Applicable Law.  Comply with
all other Applicable Law and orders of any Governmental Authority having
jurisdiction over it, to the extent that failure to do so could reasonably be
expected to have a Material Adverse Effect.

 

6.13                        GAAP.  Maintain its books and records in accordance
with GAAP in all material respects and the Loan Parties and their Subsidiaries
shall not change their fiscal year end.

 

6.14                        Payments of Amounts Received from Project Restricted
Accounts.  Each Loan Party will irrevocably authorize and direct, pursuant to an
Irrevocable Payment Instruction, all lenders, lessors and collateral agents
under any Project Finance Documents to pay all amounts that are otherwise
payable to, or in accordance with the instructions of, such Loan Party from any
Project Restricted Account directly, via wire transfer, to the Lender Restricted
Account.  If, notwithstanding any such authorization and direction, any such
lender, lessor or collateral agent shall pay such amounts directly to a Loan
Party, such Loan Party shall, at such Loan Party’s sole cost and expense, but on
Lender’s behalf and for Lender’s account, receive such amounts in trust for the
Lender as Lender’s property, shall not commingle such receipts with any other
property or assets of any Loan Party, and shall immediately (i) in the case of
remittances paid by check, deposit all such remittances in their original form
(after supplying any necessary endorsements) into the Lender Restricted Account,
and (ii) in the case of remittances paid by wire transfer of funds, transfers
all such remittances in the Lender Restricted Account.

 

6.15                        USA Patriot Act.  Provide information to the Lender,
and to take such other and further actions as the Lender shall require, to
enable the Lender to comply with the USA Patriot Act.  The Lender hereby
notifies the Loan Parties and their respective Subsidiaries that, pursuant to
the requirements of the USA Patriot Act, the Lender may be required to obtain,
verify and

 

29

--------------------------------------------------------------------------------


 

record information that identifies the Loan Parties and their Subsidiaries,
which information includes the name and address of each Loan Party and each of
their respective Subsidiaries and other information that will enable the Lender
to identify the Loan Parties and their Subsidiaries in accordance with the USA
Patriot Act.

 

SECTION 7
FINANCIAL COVENANTS

 

So long as the Borrower may borrow under this Agreement and until payment in
full of the Obligations and performance of all other obligations of the Loan
Parties hereunder and under the other Loan Documents:

 

7.1                               Minimum Cash and Cash Equivalents.  The Loan
Parties shall maintain at all times unencumbered cash and Cash Equivalents equal
or greater than the then outstanding principal balance of the Loan.

 

7.2                               Current Assets In Excess of Current
Liabilities.  The Loan Parties shall maintain at all times, on a consolidated
basis for the Loan Parties and their Subsidiaries, the amount of (a) Current
Assets, minus (b) Current Liabilities (excluding amounts owing in respect of the
Loan) equal to or greater than 200% of the then outstanding principal balance of
the Loan.

 

SECTION 8
NEGATIVE COVENANTS

 

So long as the Borrower may borrow under this Agreement and until payment in
full of the Obligations and performance of all other obligations of the Loan
Parties hereunder and under the other Loan Documents, the Loan Parties will not,
and will not permit any of their Subsidiaries to:

 

8.1                               Borrowings.  Without the prior written consent
of the Lender (which consent the Lender may grant or withhold it its sole
discretion), create, incur, assume, or suffer to exist in any manner any Debt,
except: (a) Debt owed to the Lender; (b) accrued expenses and trade accounts
payable arising in the ordinary course of its business and payable on ordinary
and customary terms; (c) unsecured intercompany Debt permitted by Section 8.6;
(d) guarantees of Debt of a Loan Party by any other Loan Party; provided such
Debt so guaranteed was otherwise permitted to be incurred hereunder; (e) Debt
incurred or owed by any Loan Party pursuant to Project Finance Documents to
finance or refinance the acquisition, development, construction, and operation
of Projects; (f) Debt under any Capital Leases and Debt incurred to finance the
acquisition, construction or improvement of any asset, and any extensions,
renewals and replacements of any such Debt in an aggregate amount not to exceed
$1,000,000 in any year; (g) Debt under a Permitted ABL Facility; (h) other Debt
in an aggregate principal amount outstanding at any time not exceeding $200,000;
(i) Debt owed to any Person (including obligations in respect of letters of
credit for the benefit of such Person) providing workers’ compensation, health,
disability or other employee benefits or property, casualty, liability
insurance, self insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business or consistent with past practice; (j) Debt in respect of or guarantee
of performance bonds, bid bonds, appeal bonds, surety bonds,

 

30

--------------------------------------------------------------------------------


 

performance and completion guarantees, workers’ compensation claims, letters of
credit, bank guarantees and banker’s acceptances, warehouse receipts or similar
instruments and similar obligations (other than in respect of other Indebtedness
for borrowed money) including, without limitation, those incurred to secure
health, safety and environmental obligations, in each case provided in the
ordinary course of business or consistent with past practice; (k) Debt in
respect of treasury, depositary, cash management and netting services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements or
otherwise in connection with securities accounts and deposit accounts, in each
case, in the ordinary course of business; (l) Debt consisting of the financing
of insurance premiums; (m) endorsement of instruments or other payment items for
deposit in the ordinary course of business; (n) all lease obligations associated
with any Project incurred in connection with a sale leaseback transaction
entered into in respect of such Project; (o) reimbursement obligations in
respect of letters of credit issued for the account of any Loan Party to support
obligations of such Loan Party under Project Finance Documents; provided that
the maximum amount of such reimbursement obligations in respect of any Project
shall not exceed the value of such Project; and (p) existing Debt on the Closing
Date as set forth on Schedule 8.1.

 

8.2                               Mortgages and Pledges.  Without the prior
written consent of the Lender (which consent the Lender may grant or withhold in
its sole discretion), create, incur, assume, or suffer to exist, any Lien of any
kind upon any of their property or assets, whether now owned or hereafter
acquired, except for Permitted Encumbrances.

 

8.3                               Merger, Consolidation, or Sale of Assets. 
Without the prior written consent of the Lender (which consent the Lender may
grant or withhold in its sole discretion), (i) enter into any merger,
consolidation or similar combination with any other Person, provided that any
Loan Party or any Subsidiary may merge, consolidate or combine with any Loan
Party as long as a Loan Party shall be the surviving Person formed by or
surviving any such merger, consolidation or combination, or (ii) sell, transfer,
lease, assign, or otherwise dispose of (in one transaction or a series of
transactions) all or any portion of its assets, other than (a) sales or leases
of inventory in the ordinary course of business (including on an intercompany
basis), (b) other sales and dispositions for fair market value in an aggregate
amount since the Closing Date of not more than $500,000, (c) sales or other
dispositions among the Loan Parties, (d) disposals of surplus, obsolete, used or
worn out property, (e) dispositions or sales of Cash Equivalents or other assets
that were Cash Equivalents when the original Investment was made (in each case,
for the fair market value thereof), (f) sales, discounting or forgiveness of
accounts receivable in the ordinary course of business or in connection with the
collection or compromise thereof, (g) non-exclusive licensing and
cross-licensing arrangements involving any technology, intellectual property or
Intellectual Property rights of the Borrower or any of its Subsidiaries in the
ordinary course of business, (h) the sale, disposal, abandonment, cancellation
or lapse of Intellectual Property rights, or any issuances or registrations, or
applications for issuances or registrations, of any Intellectual Property
rights, which, in the reasonable good faith determination of the Borrower are
uneconomical, or not material to the conduct of the business of the Borrower
and/or its Subsidiaries, (i) dispositions and/or terminations of leases,
subleases, licenses or sublicenses (including the provision of software under an
open source license), which (A) do not materially interfere with the business of
the Loan Parties and their Subsidiaries or (B) relate to closed facilities or
the discontinuation of any product or service line, and (j) sales or issuances
of equity interests by the Borrower, by any Loan Party to any other Loan Party,
or to any Subsidiary that is

 

31

--------------------------------------------------------------------------------


 

not a Loan Party to another Subsidiary of the Borrower or the Borrower; and
(k) other sales or dispositions to Subsidiaries in an aggregate amount since the
Closing Date of not more than $250,000.

 

8.4                               Acquisitions.  Without the prior written
consent of the Lender (which consent the Lender may grant or withhold in its
sole discretion), acquire in one transaction or a series of transactions, all or
any substantial part of the capital stock (or other ownership interests) or
assets of any other Person.

 

8.5                               Contingent Liabilities.  Assume, guarantee,
endorse, or otherwise become surety for or upon the obligation of any Person
(other than obligations of another Loan Party that are permitted hereunder),
except by the endorsement of negotiable instruments for deposit or collection in
the ordinary course of business.

 

8.6                               Loans.  Make or suffer to exist any loans or
advances to any Person, except that Loan Parties may make (i) loans or advances
to shareholders, officers or employees of a Loan Party in an aggregate principal
amount for all such loans and advances not to exceed $250,000 at any time
outstanding, (ii) loans and advances to non-Loan Party Subsidiaries in an
aggregate amount not to exceed $500,000 following the Closing Date, and
(iii) loans or advances to other Loan Parties, so long as such loans and
advances are subordinated to the Obligations on terms and conditions reasonably
acceptable to the Lender in its reasonable discretion.

 

8.7                               Dissolution.  Dissolve or liquidate in whole
or in part, or change the form of entity of any Loan Party, other than the
liquidation or dissolution of any Subsidiary of the Borrower, or the change in
form of entity of any Subsidiary of the Borrower if the Borrower determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower, is not materially disadvantageous to the Lender, in
the case of a liquidation or dissolution of any Subsidiary of the Borrower,
either the Borrower or another Loan Party Borrower receives any assets of such
dissolved or liquidated Subsidiary.

 

8.8                               Leases.  Create, incur, assume, or enter into
any operating leases, except operating leases which do not in the aggregate
increase annual lease payments by more than $1,000,000 in the aggregate for the
Loan Parties and their Subsidiaries over the aggregate annual lease payments
made during the prior fiscal year of the Loan Parties and their Subsidiaries;
provided that the foregoing covenant shall not prevent the Borrower from
entering into any sale leaseback transactions.

 

8.9                               Project Documents.  Amend, modify or waive any
provision or term of any Project Document or any Project Finance Document, if
such modification, amendment or waiver could reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 9
EVENTS OF DEFAULT

 

If one or more of the following events of default (each, an “Event of Default”)
shall occur:

 

32

--------------------------------------------------------------------------------


 

9.1                               The Borrower shall fail to pay any principal
or interest on any of the Loan, when and as the same becomes due and payable,
whether at the stated maturity thereof, by mandatory prepayment, by
acceleration, demand or otherwise, and such failure shall continue unremedied
for a period of fifteen (15) or more calendar days; or

 

9.2                               Any Loan Party shall fail to pay any other
amount due under this Agreement or any of the other Loan Documents when the
payment thereof becomes due and payable and such failure shall continue
unremedied for a period of fifteen (15) or more calendar days; or

 

9.3                               (a)                                 Default
shall be made by the Loan Parties, or any of them, in the due observance of the
covenants contained in Sections 6.1(d), 7.1, or 7.2, and such default shall
continue for a period in excess of fifteen (15) days following the occurrence of
such default; or

 

(b)                                 Default shall be made by the Loan Parties,
or any of them, in the due observance or performance of any other covenant,
condition or agreement of such Person (other than those specified in Sections
9.1, 9.2 and 9.3(a) above) under this Agreement or under any of the other Loan
Documents, and such default shall continue for a period in excess of thirty (30)
days following the occurrence of such default; provided that if such breach or
default cannot be cured within such thirty (30) days, but is capable of being
cured within ninety (90) days following the occurrence thereof, and the Loan
Parties are pursuing such cure diligently and in good faith, then no Event of
Default shall arise unless such default continues for a period in excess of
ninety (90) days following the occurrence of such default; or

 

9.4                               Any representation or warranty made by any
Loan Party herein or any statement, representation or warranty made in any
certificate, report, or opinion delivered pursuant hereto by or on behalf of the
Loan Parties, or any of them, shall prove to have been incorrect in any material
respect when made; provided, however, that to the extent a representation or
warranty was incorrect when made in any material respect, no Event of Default
shall result therefrom, so long as all of the following conditions have been
satisfied with respect to such incorrect representation and warranty:  (i) such
misrepresentation was unintentional; (ii) the condition, event or circumstances
that gave rise to such incorrect representation or warranty did not,
individually or in the aggregate, result in a Material Adverse Effect; and
(iii) the condition, event or circumstances that gave rise to such incorrect
representation or warrant can be corrected, and are corrected, within thirty
(30) days after the earlier of the applicable Loan Party learns of such
incorrect representation and warranty or receives notice thereof, such that such
representation or warranty and after giving effect to such correction, if made
on such date, would no longer be incorrect; provided, further, that if such
breach or default cannot be cured within such thirty (30) days, but is capable
of being cured within ninety (90) days following the occurrence thereof, and the
Loan Parties are pursuing such cure diligently and in good faith, then no Event
of Default shall arise unless such default continues for a period in excess of
ninety (90) days following the occurrence of such default; or

 

9.5                               Any Loan Party or any Subsidiary of any Loan
Party shall be generally not paying its debts as such debts become due, shall
become insolvent or unable to meet its obligations as they mature, shall make an
assignment for the benefit of creditors, shall consent to the appointment of a
trustee or a receiver, or shall admit in writing its inability to pay its debts
as they mature; or

 

33

--------------------------------------------------------------------------------


 

9.6                               A trustee, receiver or custodian shall be
appointed for any Loan Party or any Subsidiary of any Loan Party, or for a
substantial part of any of their respective properties; or

 

9.7                               (a)  Any case in bankruptcy shall be
commenced, or any reorganization, arrangement, insolvency, or liquidation
proceedings shall be instituted, by any Loan Party or any Subsidiary of any Loan
Party; or

 

(b)  Any case in bankruptcy shall be commenced, or any reorganization,
arrangement, insolvency, or liquidation proceedings shall be instituted, against
any Loan Party or any Subsidiary of any Loan Party by any other Person or
Persons, and shall be consented to by such Loan Party or such Subsidiary, as the
case may be, or shall remain undismissed for a period of sixty (60) calendar
days; or

 

9.8                               Except as otherwise provided in the
Post-Closing Letter, (a)  any default shall be made in the performance of
(i) any Project Document beyond any relevant cure periods, or (ii) Project
Finance Document in respect of Debt in an aggregate principal amount in excess
of $500,000 beyond any relevant cure periods, or (b) any default shall be made
in the payment performance of any obligation incurred in connection with any
Debt of any Loan Party or any Subsidiary of any Loan Party in an aggregate
principal amount in excess of $500,000 beyond any relevant cure periods, if the
effect of such default is to permit the holder of such Debt (or a trustee on
behalf of such holder) to cause it to become due prior to its stated maturity or
to do so with the giving of notice or passage of time, or both, or any such Debt
becomes due prior to its stated maturity or shall not be paid when due; or

 

9.9                               One or more final judgments for the payment of
money in an aggregate amount in excess of $500,000 (exclusive of amounts covered
by insurance provided by a financially sound insurance company and for which
such insurer has accepted liability) shall be rendered at any time against any
Loan Party or any Subsidiary of any Loan Party and the same shall remain
undischarged for a period of thirty (30) calendar days during which time
execution shall not be effectively stayed; or

 

9.10                        Any substantial part of the properties of any Loan
Party or any Subsidiary of any Loan Party shall be sequestered or attached and
shall not have been returned to the possession of such Loan Party or such
Subsidiary, as the case may be, or released from such attachment within twenty
(20) calendar days; or

 

9.11                        The occurrence of a Reportable Event as defined in
Section 4043 of ERISA which might constitute grounds for termination of any Plan
of any Loan Party or any Subsidiary of any Loan Party covered by ERISA by the
PBGC or grounds for the appointment by the appropriate United States District
Court of a trustee to administer any such Plan; or

 

9.12                        The failure by any Loan Party or any Subsidiary of
any Loan Party to make any required contribution to any Plan covered by ERISA
which might constitute grounds for the imposition of a Lien in favor of such
Plan pursuant to Section 302 of ERISA; or

 

9.13                        Any provision of this Agreement or any of the other
Loan Documents to which any Loan Party or any Subsidiary of any Loan Party is a
party at any time for any reason shall cease to be valid and binding on such
Loan Party or such Subsidiary, as the case may be, or shall

 

34

--------------------------------------------------------------------------------


 

be declared to be null or void (other than as a result of any action or inaction
by the Lender); the validity or enforceability of any such provision shall be
contested by any Loan Party or any Subsidiary of any Loan Party, or any Loan
Party or any Subsidiary of any Loan Party shall deny that it has further
liability or obligation under any such provision; or

 

9.14                        The occurrence of a Change of Control; or

 

9.15                        The occurrence of any event that could reasonably be
expected to have a Material Adverse Effect;

 

then (A) upon the occurrence of an Event of Default described in Section 9.7,
(i) the Commitments and the Lender’s obligation to make any further advances of
the Loan hereunder shall automatically and immediately terminate, (ii) the
entire outstanding principal balance of the Note and all accrued interest
thereon and all other amounts payable by the Loan Parties to the Lender shall
automatically become immediately due and payable without notice of intent to
accelerate, notice of acceleration, presentment, demand, protest or any notice
of any kind, or any other action by or on behalf of the Lender, all of which are
hereby waived, anything contained herein or in the Note to the contrary
notwithstanding, and (iii) the Lender may proceed to enforce payment of the Note
and to exercise any and all of its rights hereunder, under the Note, under the
other Loan Documents or otherwise available to the Lender; and (B) at any time
after the occurrence of any Event of Default (other than an Event of Default
described in Section 9.7), the Lender may, if it deems appropriate, by written
notice to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate forthwith the Commitments and its obligation to
make any further advances of the Loan hereunder, (ii) declare the Note and all
other amounts payable by the Loan Parties to the Lender to be forthwith due and
payable, whereupon such Note and all such other amounts shall be forthwith due
and payable, both as to principal and interest, without notice of intent to
accelerate, notice of acceleration, presentment, demand, protest, or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in such Note to the contrary notwithstanding, and/or (ii) proceed to
enforce payment of the Note, and to exercise any and all of its rights
hereunder, under the Note, under the other Loan Documents or otherwise available
to the Lender.

 

SECTION 10
GUARANTEE

 

10.1                        Unconditional Guaranty.  Each Guarantor hereby
irrevocably, unconditionally and jointly and severally guarantees, each as a
primary obligor and not merely as a surety, to the Lender the due and punctual
payment and performance in full of the Obligations. The Guarantors’ guaranty
under this Section 10.1 is an absolute, present and continuing guarantee of
payment and not of collectability, and is in no way conditional or contingent
upon any attempt to collect from the Borrower, any of the Guarantors or any
other guarantor of the Obligations (or any portion thereof) or upon any other
action, occurrence or circumstances whatsoever. In the event that the Borrower
or any Guarantor shall fail so to pay any such principal, premium, interest or
other amount to the Lender, the Guarantors will pay the same forthwith, without
demand, presentment, protest or notice of any kind (all of which are waived by
the Guarantors to the fullest extent permitted by law), in lawful money of the
United States, at the place for payment specified in the Loan Documents or
specified by the Lender in writing, to the Lender.

 

35

--------------------------------------------------------------------------------


 

The Guarantors further agree, promptly after demand, to pay to the Lender the
costs and expenses incurred by the Lender in connection with enforcing the
rights of the Lender against the Borrower and any or all of the Guarantors
(whether in a bankruptcy proceeding or otherwise) following any default in
payment of any of the Obligations or the obligations of the Guarantors
hereunder, including, the fees and expenses of counsel to the Lender.

 

10.2                        Obligations Absolute.  The obligations of the
Guarantors hereunder are and shall be absolute and unconditional, irrespective
of the validity, regularity or enforceability of this Agreement, any of the
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against the Borrower, any other Guarantor or the Lender,
hereunder or otherwise, and shall remain in full force and effect without regard
to, and shall not be released, discharged or in any way affected by, to the
fullest extent permitted by law, any circumstance or condition whatsoever (other
than the prior payment in full of the Obligations) (whether or not any of the
Guarantors shall have any knowledge or notice thereof), including:

 

(a)                                 any amendment or modification of or
supplement to any of the Loan Documents or any other instrument referred to
herein or therein, or any assignment or transfer of any thereof or of any
interest therein, or any furnishing or acceptance of additional security for any
of the Obligations;

 

(b)                                 any waiver, consent or extension under any
Loan Document or any such other instrument, or any indulgence or other action or
inaction under or in respect of, or any extensions or renewals of, any Loan
Document, any such other instrument or any Obligation;

 

(c)                                  any failure, omission or delay on the part
of the Lender to enforce, assert or exercise any right, power or remedy
conferred on or available to the Lender against the Borrower or any Guarantor,
any Subsidiary of the Borrower or any Subsidiary of any Guarantor;

 

(d)                                 any bankruptcy, insolvency, readjustment,
composition, liquidation or similar proceeding with respect to the Borrower, any
Guarantor, any Subsidiary of the Borrower or any Subsidiary of any Guarantor or
any property of the Borrower, any Guarantor or any such Subsidiary or any
unavailability of assets against which the Obligations, or any of them, may be
enforced;

 

(e)                                  any merger or consolidation of the
Borrower, any Subsidiary of the Borrower or any Guarantor or any of the
Guarantors into or with any other Person or any sale, lease or transfer of any
or all of the assets of any of the Guarantors, the Borrower or any Subsidiary of
the Borrower or any Guarantor to any Person;

 

(f)                                   any failure on the part of the Borrower,
any Guarantor or any Subsidiary of the Borrower or any Guarantor for any reason
to comply with or perform any of the terms of any agreement with any of the
Guarantors;

 

(g)                                  any exercise or non-exercise by the Lender
of any right, remedy, power or privilege under or in respect of any of the Loan
Documents or the Obligations, including, under this Section;

 

36

--------------------------------------------------------------------------------


 

(h)                                 any default, failure or delay, willful or
otherwise, in the performance or payment of any of the Obligations;

 

(i)                                     any furnishing or acceptance of
security, or any release, substitution or exchange thereof, for any of the
Obligations;

 

(j)                                    any failure to give notice to any of the
Guarantors of the occurrence of any breach or violation of, or any event of
default or any default under or with respect to, any of the Loan Documents or
the Obligations;

 

(k)                                 any partial prepayment, or any assignment or
transfer, of any of the Obligations; or

 

(l)                                     any other circumstance (other than
payment in full) which might otherwise constitute a legal or equitable discharge
or defense of a guarantor or which might in any manner or to any extent vary the
risk of such Guarantor.

 

The Guarantors covenant that their respective obligations hereunder will not be
discharged except by full and complete payment and performance of the
Obligations. The Guarantors unconditionally waive, to the fullest extent
permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor’s
obligations hereunder by reason of the failure or refusal by the Lender to take
any action pursuant to any statute permitting a Guarantor to request that the
Lender attempt to collect the Obligations from the Borrower, any of the
Guarantors or any other guarantor, (C) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of the Lender
against the Guarantors, including, presentment to or demand of payment from any
of the Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or
any of the other Guarantors with respect to any Loan Document or this agreement,
notice of acceptance of the Guarantors’ guarantee hereunder and/or notice to the
Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or any
Guarantor of default or protest for nonpayment or dishonor, (D) any diligence in
collection from or protection of or realization upon all or any portion of the
Obligations or any security therefor, any liability hereunder, or any party
primarily or secondarily liable for all or any portion of the Obligations, and
(E) any duty or obligation of the Lender to proceed to collect all or any
portion of the Obligations from, or to commence an action against, the Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Lender in favor of
the Borrower, any Guarantor or any other Person, despite any notice or request
of any of the Guarantors to do so.

 

10.3                        Continuing Obligations; Reinstatement.  The
obligations of the Guarantors under this Section 10 are continuing obligations
and shall continue in full force and effect until such time as all of the
Obligations (and any renewals and extensions thereof) shall have been finally
performed, paid and satisfied in full, other than contingent indemnification
obligations for which no claim has been asserted. The obligations of the
Guarantors under this Section 10 shall continue to be effective or be
automatically reinstated, as the case may be, if any payment made by the
Borrower, any Guarantor or any Subsidiary of the Borrower or any Guarantor on,
under or in respect of any of the Obligations is rescinded or must otherwise be
restored or returned by the

 

37

--------------------------------------------------------------------------------


 

recipient upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, any Guarantor or any such Subsidiary, or upon or
as a result of the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Borrower, any Guarantor or any
such Subsidiary or any substantial part of the property of the Borrower, any
Guarantor or any such Subsidiary, or otherwise, all as though such payment had
not been made. If an event permitting the acceleration of all or any portion of
the Obligations shall at any time have occurred and be continuing, and such
acceleration shall at such time be stayed, enjoined or otherwise prevented for
any reason, including because of the pendency of a case or proceeding relating
to the Borrower, any Guarantor or any Subsidiary of the Borrower or any
Guarantor under any Bankruptcy or insolvency law, for purposes of this
Section 10 and the obligations of the Guarantors hereunder, such Obligations
shall be deemed to have been accelerated with the same effect as if such
Obligations had been accelerated in accordance with the terms of the applicable
Loan Documents or of this Agreement.

 

10.4                        Additional Security, Etc.  The Guarantors authorize
the Lender without notice to or demand on the Guarantors and without affecting
their liability hereunder, from time to time (a) to obtain additional or
substitute endorsers or guarantors; (b) to exercise or refrain from exercising
any rights against, and grant indulgences to, the Borrower, any Subsidiary of
the Borrower or any Guarantor, any other Guarantor or others; and (c) to apply
any sums, by whomsoever paid or however realized, to the payment of the
principal of, premium, if any, and interest on, and other obligations consisting
of, the Obligations. The Guarantors waive any right to require the Lender to
proceed against any additional or substitute endorsers or guarantors or the
Borrower or any of their Subsidiaries or any other Person or to pursue any other
remedy available to the Lender.

 

10.5                        Information Concerning the Borrower.  The Guarantors
assume all responsibility for being and keeping themselves informed of the
financial condition and assets of the Borrower, the other Guarantors and their
respective Subsidiaries, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks
which the Guarantors assume and insure hereunder, and agree that the Lender
shall not have any duty to advise the Guarantors of information known to the
Lender regarding or in any manner relevant to any of such circumstances or
risks.

 

10.6                        Guarantors’ Subordination.  The Guarantors hereby
absolutely subordinate, both in right of payment and in time of payment, any
present and future indebtedness of the Borrower or any Subsidiary of the
Borrower or any Guarantor to any or all of the Guarantors to the indebtedness of
the Borrower or any such Subsidiary or Guarantor to the Lender, provided, that
the Guarantors may receive scheduled payments of principal, premium (if any) and
interest in respect of such present or future indebtedness so long as there is
no Event of Default then in existence.

 

10.7                        Subrogation.  Notwithstanding anything herein to the
contrary, until the payment in full of the Obligations, the Guarantors hereby
agree not to exercise any rights they may acquire by way of subrogation (under
contract, Section 509 of the Bankruptcy Code or otherwise) or any other right of
indemnity, reimbursement or contribution against the Borrower, any Guarantor or
any endorser or any other guarantor of all or any part of the Obligations until

 

38

--------------------------------------------------------------------------------


 

the Obligations shall have been paid in full (other than contingent obligations
for which no claim has been asserted).

 

10.8                        Enforcement.  In the event that the Guarantors shall
fail forthwith to pay upon demand of the Lender any amounts due pursuant to this
Section 10 or to perform or comply with or to cause performance or compliance
with any other obligation of the Guarantors under this Agreement the Lender
shall be entitled and empowered to institute any action or proceeding at law or
in equity for the collection of the sums so due and unpaid or for the
performance of or compliance with such terms, and may prosecute any such action
or proceeding to judgment or final decree and may enforce such judgment or final
decree against the Guarantors and collect in the manner provided by law out of
the property of the Guarantors, wherever situated, any monies adjudged or
decreed to be payable. The obligations of the Guarantors under this Agreement
are continuing obligations and a separate cause of action shall arise in respect
of each default hereunder.

 

10.9                        Miscellaneous.  Except as may otherwise be expressly
agreed upon in writing, the liability of the Guarantors under this Section 10
shall neither affect nor be affected by any prior or subsequent guaranty by the
Guarantors of any other indebtedness to the Lender. Notwithstanding anything in
this Section 10 to the contrary, the maximum liability of each Guarantor
hereunder shall in no event exceed the maximum amount which could be paid out by
such Guarantor without rendering such Guarantor’s obligations under this
Section 10, in whole or in part, void or voidable under Applicable Law,
including, (i) the Bankruptcy Code, and (ii) any applicable state or federal law
relative to fraudulent conveyances.

 

10.10                 Additional Guarantors.  If at any time a Subsidiary of the
Borrower represents more than 5% of the consolidated assets or consolidated
revenue of the Borrower and its Subsidiaries, on a consolidated basis, such
Subsidiary shall (i) execute a joinder document to become a Guarantor under this
Agreement, (ii) execute a joinder document to become a grantor under the
Security Agreement, and (iii) take such further actions and execute such further
documents and agreements as the Lender may reasonably require to cause such
Subsidiary to grant a perfected security in the Collateral consistent with the
security interest therein granted by the Borrower and the then existing
Guarantors.

 

SECTION 11
INDEMNIFICATION

 

11.1                        Environmental.  The Loan Parties, jointly and
severally, hereby agree to indemnify, defend and hold the Lender, Generate
Capital, their respective officers, employees, directors and agents, and their
respective successors and assigns (collectively, the “Indemnified Parties”)
harmless from, and to indemnify the Indemnified Parties against, all claims,
demands, suits, losses, damages, assessments, fines, penalties, costs and other
expenses (including, but not limited to, attorneys’ fees, costs and expenses)
incurred by any such Indemnified Parties as a result of or arising from or in
any way related to actual or threatened damage to the environment, agency costs
of investigation, personal injury or death, or property damage, due to a release
of Hazardous Materials arising from any of the Loan Parties’ real property or
business operations or

 

39

--------------------------------------------------------------------------------


 

any of any Guarantor’s business operations, or gaseous emissions arising from
the Loan Parties’ or such Guarantor’s business operations or any other condition
existing or arising from any of the Loan Parties’, any of their Subsidiaries’ or
any Guarantor’s real property or business operations resulting from the use or
existence of Hazardous Materials; provided that such indemnity shall not be
available to any Indemnified Party to the extent that such claims, demands,
suits, losses, damages, assessments, fines, penalties, costs and other expenses
are determined by a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of such Indemnified Party. The Loan
Parties further hereby agree that their indemnity obligations shall include, but
are not limited to, liability for damages resulting from the personal injury or
death of an employee of any Loan Party, regardless of whether any Loan Party has
paid the employee under the worker’s compensation laws of any state or other
similar federal or state legislation for the protection of employees. The term
“property damage” as used in this Section 11.1 includes, but is not limited to,
damage to any real or personal property of the Loan Parties, the Indemnified
Parties, or of any third party. All of the foregoing losses, damages, costs and
expenses of the Indemnified Parties shall be payable by the Loan Parties on
demand by the Indemnified Parties and shall be secured by the Liens granted to
the Lender or for its benefit pursuant to the Loan Documents. The Loan Parties’
obligations under this Section 11.1 shall survive the repayment of the Loan and
all other Obligations owing by Loan Parties to the Lender and Generate Capital
under this Agreement and the other Loan Documents.

 

11.2                        Other.  In addition to all of the Indemnified
Parties’ other rights and remedies against the Loan Parties, the Loan Parties,
jointly and severally, hereby agree to hold the Indemnified Parties harmless
from, and to indemnify the Indemnified Parties against, all claims, demands,
suits, losses, damages, assessments, fines, penalties, costs and other expenses
(including, but not limited to, attorneys’ fees, costs and expenses) incurred by
the Indemnified Parties as a result of or arising from or in any way related to
any suit, action or proceeding by any Person other than the Loan Parties, or any
of them, whether actual or threatened, asserting a claim for any legal or
equitable remedy or relief against any Person under any federal, state or local
statute, or ordinance or regulation, including, but not limited to, any federal
or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution or performance of, or the financing transaction contemplated by, this
Agreement or the other Loan Documents or the Lender’s furnishing of funds to the
Loan Parties pursuant to this Agreement, provided that such indemnity shall not
be available to any Indemnified Party to the extent that such claims, demands,
suits, losses, damages, assessments, fines, penalties, costs and other expenses
are determined by a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of such Indemnified Party. All of the
foregoing losses, damages, costs and expenses of the Indemnified Parties shall
be payable by the Loan Parties upon demand by the Indemnified Parties and shall
be secured by the Liens granted to the Lender or for its benefit pursuant to the
Loan Documents. The Loan Parties’ obligations under this Section 11.2 shall
survive the repayment of the Loan and all other Obligations owing by Loan
Parties to the Lender and Generate Capital under this Agreement and the other
Loan Documents. This Section 11.2 shall not apply with respect to Taxes, other
than Taxes that represent losses, damages, etc. arising from any non-Tax claim.

 

40

--------------------------------------------------------------------------------


 

SECTION 12
MISCELLANEOUS

 

12.1                        Costs and Expenses.  The Loan Parties, jointly and
severally, hereby agree that they will pay all out-of-pocket expenses incurred
by the Lender and Generate Capital in connection with the negotiation and
preparation of this Agreement and the other Loan Documents (whether or not the
transactions hereby contemplated shall be consummated), the waiver of any
provision hereof or thereof, any amendments to or other modifications of any of
the provisions hereof or thereof, the making of the advances of the Loan
hereunder, the workout of the facilities hereunder, the enforcement of the
rights of the Lender and Generate Capital in connection with this Agreement and
the other Loan Documents, including but not limited to, the reasonable fees and
disbursements of counsel for the Lender and Generate Capital, all appraisals,
recordation and filing fees, Collateral audits, title insurance premiums,
environmental site assessment fees, financing statement search costs and
expenses, and all other costs, fees and expenses arising under or in connection
with any of the Loan Documents; provided, that the Loan Parties shall not be
obligated to pay more than $75,000 to reimburse the Lender and Generate Capital
for the fees of their counsel incurred in connection with the negotiation and
preparation of this Agreement and the other Loan Documents.

 

12.2                        Cumulative Rights and No Waiver.  Each and every
right granted to the Lender hereunder or under any other Loan Document, or
allowed it by law or equity, shall be cumulative and may be exercised from time
to time.  No failure on the part of the Lender to exercise, and no delay in
exercising, any right shall operate as a waiver thereof, nor shall any single or
partial exercise by the Lender of any right preclude any other or future
exercise thereof or the exercise of any other right.

 

12.3                        All Matters Satisfactory to the Lender.  The Loan
Parties acknowledge and agree that all documents, materials, certifications and
other items which the Loan Parties, or any of them, provide to the Lender to
fulfill requirements or satisfy conditions of this Agreement and the other Loan
Documents shall be subject to the Lender’s review and approval and must be
satisfactory to the Lender in its sole opinion.

 

12.4                        Notices.  Any request, demand, notice,
authorization, direction, consent or waiver permitted or required to be given
hereunder shall be in writing and shall be given to such party at its address or
telefacsimile number set forth below or such other address or telefacsimile
number as such party may hereafter specify in writing for this purpose by notice
to the other party:

 

If to the Loan Parties:

c/o Plug Power Inc.

968 Albany Shaker Road

Latham, NY 12110

Attention:  Paul Middleton

Telefacsimile:  (518) 782-7884

 

With a copy to:

 

Goodwin Procter  LLP

Exchange Place

Boston, MA 02109

Attention:  Robert P. Whalen, Esq.

 

41

--------------------------------------------------------------------------------


 

Fax:  (617) 523-1231

Email:  rwhalen@goodwinprocter.com

 

If to the Lender:

 

555 De Haro Street, Suite 300
San Francisco, CA 94107
Attn: Matan Friedman
Email: matan@generatecapital.com

 

With a copy to:

 

Justin Boose, Esquire

Troutman Sanders LLP

875 Third Avenue

New York, NY 10022

Fax:  212-704-5922

 

Each such notice, request or other communication will be effective (i) if given
by telefacsimile, the date sent, (ii) if given by recognized overnight courier
service, one (1) Business Day after delivery to such courier with all charges
prepaid, addressed as provided above, (iii) if given by mail, two (2) Business
Days after it is deposited in the U.S. mail with first class postage prepaid,
addressed as provided above, or (iv) if given by any other means, when delivered
at the applicable address as provided above.

 

12.5                        Applicable Law.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO

 

42

--------------------------------------------------------------------------------


 

IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12.4.  EACH LOAN PARTY OTHER THAN THE BORROWER HEREBY IRREVOCABLY
APPOINTS THE BORROWER AS ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY
ACTION OR PROCEEDING.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

12.6                        Modifications.  No modification, amendment or waiver
of any provision of this Agreement, nor consent to any departure by the Loan
Parties therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Lender and the Loan Parties and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand upon the Loan Parties, or any of them in
any case shall entitle the Loan Parties, or any of them, to any other or further
notice or demand in the same or similar circumstances.

 

12.7                        Successors and Assigns; Reliance. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Loan Parties, or any of them,
which are contained in this Agreement shall bind the successors and assigns of
each such Loan Party and inure to the benefit of the successors and assigns of
the Lender.  The Lender may assign its rights and interests under this Agreement
and the other Loan Documents, in whole or in part, provided, that, (i) unless an
Event of Default under Section 9.1, 9.2, 9.3(a) or 9.7 then

 

43

--------------------------------------------------------------------------------


 

exists, the Lender may not assign any such rights or interests to a Designated
Competitor, and (ii) so long as no Event of Default then exists, the Lender will
provide written notice of any such assignment to the Borrower.  The Loan Parties
shall not have the right to assign any of their respective rights or delegate
any of their respective duties or obligations hereunder.  This Agreement is
solely for the benefit of the Lender and the Loan Parties, and may not be relied
upon by any other Person for any purpose.

 

12.8                        Survivorship.  All covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making of the advances of the Loan under this
Agreement and the execution and delivery of the Note, and shall continue in full
force and effect so long as any portion of the Note or any obligation hereunder
or under any other Loan Document is outstanding and unpaid.

 

12.9                        Disclosure.  The holder of the Note, or any interest
therein, may, subject to the Borrower’s consent to the extent expressly required
pursuant to Section 12.7 herein, from time to time, sell or offer to sell such
Note or interests therein to one or more assignees or participants, and is
hereby authorized to disseminate any information it has pertaining to the Loan,
including, without limitation, any security for the Loan and credit information
on the Loan Parties and/or their respective Subsidiaries, to any such assignee
or participant or prospective assignee or prospective participant, and to the
extent, if any, specified in any such assignment or participation, such
assignee(s) or participant(s) shall have the same rights and benefits with
respect to this Agreement and the Note as such Person(s) would have if such
Person(s) were the Lender hereunder.

 

12.10                 Independence of Covenants.  Each covenant and agreement of
the Loan Parties contained herein is independent of each other covenant and
agreement of the Loan Parties contained herein.  The fact that the operation of
any such covenant or agreement permits a particular action to be taken or
condition to exist does not mean that such action or condition is not
prohibited, restricted or conditioned by operation of another such covenant or
agreement.

 

12.11                 WAIVER OF JURY TRIAL.  (a)            UNLESS EXPRESSLY
PROHIBITED BY APPLICABLE LAW, EACH LOAN PARTY AND THE LENDER HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING UNDER OR OUT OF THIS
AGREEMENT, THE NOTE AND/OR ANY OF THE OTHER LOAN DOCUMENTS.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THIS AGREEMENT AND TO MAKE THE
LOANS.  FURTHER, EACH LOAN PARTY HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF THE LENDER, NOR THE LENDER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE LENDER WOULD NOT SEEK TO ENFORCE THIS WAIVER OF THE RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION.  NO REPRESENTATIVE OR AGENT OF THE
LENDER, OR THE LENDER’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY
THIS PROVISION.

 

(b)                                 Each party hereto hereby agrees that it will
not have a remedy of punitive damages or exemplary damages against the other in
any claim or controversy arising out of or related to this Agreement, the Note
and/or any of the other Loan Documents (a “Dispute”), and

 

44

--------------------------------------------------------------------------------


 

each hereby waives any right or claim to punitive or exemplary damages it may
have now or which may arise in the future in connection with any Dispute.

 

12.12                 Execution in Counterparts.  This Agreement and the other
Loan Documents may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.

 

12.13                 Non-Public Information.  The Lender acknowledges that all
information furnished to it pursuant to this Agreement by or on behalf of any
Loan Party and relating to the Borrower, its Subsidiaries or their respective
businesses may include material non-public information concerning the Borrower,
its Subsidiaries and their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with such procedures and applicable law, including Federal, state and
foreign securities laws.

 

12.14                 Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire understanding of each Loan Party and the Lender
with respect to the subject matter hereof, and supersede any prior or
contemporaneous agreements, commitments, discussions and understandings, oral or
written.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Loan Parties and the Lender have caused this Agreement
to be duly executed by their duly authorized officers, all as of the day and
year first above written.

 

 

 

LOAN PARTIES:

 

 

 

PLUG POWER INC.

 

 

 

 

 

 

By:

 

 

Name:

Paul Middleton

 

Title:

Chief Financial Officer and

 

 

Senior vice President

 

 

 

 

 

EMERGING POWER INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Paul Middleton

 

Title:

Treasurer

 

 

 

 

 

EMERGENT POWER INC.

 

 

 

 

 

By:

 

 

Name:

Paul Middleton

 

Title:

Treasurer

 

 

 

 

 

LENDER:

 

 

 

GENERATE LENDING, LLC

 

 

 

 

 

By:

 

 

Name:

Matan Friedman

 

Title:

Manager

 

Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

$30,000,000.00

San Francisco, California

 

March    , 2016

 

For value received, the undersigned, PLUG POWER INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of GENERATE LENDING, LLC
(the “Lender”), for the account of its Lending Office, the principal sum of
Thirty Million and No/100 Dollars ($30,000,000.00), or such lesser amount as
shall equal the unpaid principal amount of the Loan advanced by the Lender to
the Borrower pursuant to the Loan Agreement referred to below, on the dates and
in the amounts provided in the Loan Agreement.  The Borrower promises to pay
interest on the unpaid principal amount of this Note on the dates and at the
rate or rates provided for in the Loan Agreement.  Interest on any overdue
principal of and, to the extent permitted by law, overdue interest on the
principal amount hereof shall bear interest at the Default Rate, as provided for
in the Loan Agreement.  All such payments of principal and interest shall be
made in lawful money of the United States in federal or other immediately
available funds at the office of the Lender at 555 De Haro Street, Suite 300,
San Francisco, CA 94107, or at such other address as may be specified by the
Lender from time to time pursuant to the Loan Agreement.

 

Each Loan advance made by the Lender, the interest rates from time to time
applicable thereto and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make, or any
error of the Lender in making, any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Loan Agreement. 
This Note is secured by, among other security, the Security Agreement, as the
same may be modified or amended from time to time.

 

This Note is the Note referred to in the Loan Agreement dated as of March   ,
2016 (as the same may be amended or modified from time to time, the “Loan
Agreement”), among the Borrower, the Guarantors party thereto, and the Lender. 
Terms defined in the Loan Agreement are used herein with the same meanings. 
Reference is made to the Loan Agreement for provisions for the prepayment and
the repayment hereof and the acceleration of the maturity hereof.

 

Borrower hereby waives presentment, demand, protest, notice of demand, protest
and nonpayment and any other notice required by law relative hereto, except to
the extent as otherwise may be expressly provided for in the Loan Agreement.

 

Borrower agrees, in the event that this Note or any portion hereof is collected
by law or through an attorney at law, to pay all reasonable costs of collection,
including, without limitation, reasonable attorneys’ fees, as provided by the
terms of the Loan Agreement.

 

[Remainder of page intentionally left blank]

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed under
seal, by its duly authorized officers as of the day and year first above
written.

 

 

 

PLUG POWER INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

Paul Middleton

 

Title:

Chief Financial Officer and

 

 

Senior Vice President

 

A-2

--------------------------------------------------------------------------------


 

Note (cont’d)

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

 

Amount

 

Amount of

 

 

 

 

of

 

Principal

 

Notation

Date

 

Advance

 

Repaid

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF BORROWING

 

, 20

 

To:                             Generate Lending, LLC, as Lender

 

Re:                             Loan Agreement dated as of March    , 2016 (as
the same may be amended or modified from time to time, the “Loan Agreement”),
among PLUG POWER INC., a Delaware corporation, as Borrower, the Guarantors party
thereto, and GENERATE LENDING, LLC, as Lender.

 

Ladies and Gentlemen:

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Loan Agreement.  This Notice of Borrowing
is delivered to you pursuant to Section 2.1 of the Loan Agreement.

 

The Borrower hereby requests an advance of the Loan in the aggregate principal
amount of $            to be made on         , 20  .

 

The Borrower hereby certifies that: (a) all of the conditions to the requested
advance, as set forth in Section 5 of the Loan Agreement, as applicable, are
satisfied; (b) no Default has occurred and is continuing, no Event of Default
exists, and no Default or Event of Default would result from the making of the
requested advance of the Loan hereunder; and (c) the representations and
warranties contained in Section 4 of the Loan Agreement are true and correct in
all material respects (unless any such representation or warranty is qualified
as to materiality or Material Adverse Effect, in which case such representation
and warranty is true and correct in all respects) with the same effect as though
such representations and warranties had been made at the time of the making of
such Loan, except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representation and warranty are
true and correct in all material respects on the date made.

 

The Borrower has caused this Notice of Borrowing to be executed and delivered by
its duly authorized officer this     day of              , 20   .

 

 

PLUG POWER INC.,

 

a Delaware Corporation

 

 

 

 

 

By:

 

 

Name:

Paul Middleton

 

Title:

Chief Financial Officer and

 

 

Senior Vice President

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

Financial Statement Date:            , 20  

 

Reference is made to the Loan Agreement dated as of March   , 2016 (as the same
may be amended or modified from time to time, the “Loan Agreement”), among PLUG
POWER INC., as Borrower, the Guarantors party thereto, and GENERATE LENDING,
LLC, as Lender.  Capitalized terms used herein shall have the meanings ascribed
thereto in the Loan Agreement.

 

Pursuant to Section 6.1(a) of the Loan Agreement,                    , the duly
authorized                      of the Borrower, hereby certifies, solely on
behalf of such Loan Party and not in any individual capacity, to the Lender
that:

 

[Use following paragraph 1 for quarterly financial statements]

 

1.                                      Attached hereto as Schedule 1 is a copy
of the internally prepared consolidated balance sheet and related consolidated
statements of operations and cash flows of the Borrower and its Subsidiaries
required by Section 6.1(a) of the Loan Agreement for the quarter ending as of
the date first set forth above, and internally prepared consolidated income
statements of the Borrower and its Subsidiaries as of the end of such calendar
quarter, prepared in accordance with GAAP, subject to the absence of footnotes
and to normal year-end audit adjustments.  Such financial statements are
complete and correct and fairly present the consolidated financial condition of
the Borrower and its Subsidiaries and the consolidated results of their
operations and changes in its financial position as of the date and for the
period referred to therein.

 

[Use following paragraph 1 for audited year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 is a copy
of the annual audited consolidated balance sheet and related consolidated
statements of operations, changes in stockholders’ equity and comprehensive
income and cash flows as of the end of and for the fiscal year ending on the
date first set forth above for the Borrower and its Subsidiaries, required by
Section 6.1(b) of the Loan Agreement for the fiscal year ending on the date
first set forth above.  Such financial statements have been prepared in
accordance with GAAP and audited by and accompanied by the opinion of KPMG LLP
or another registered independent public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations and cash
flows of Parent and the Subsidiaries on a consolidated basis as of the end of
and for such fiscal year in accordance with GAAP.  Such financial statements are
complete and correct and fairly present the consolidated financial condition of
the Borrower and its Subsidiaries and the consolidated results of their
operations and changes in its financial position as of the date and for the
period referred to therein.

 

C-1

--------------------------------------------------------------------------------


 

2.                                      Set forth on Schedule 2 attached hereto
is a true, correct and complete calculation of the financial covenants set forth
in Sections 7.1 and 7.2 of the Loan Agreement, in each case as of the date first
set forth above.

 

3.                                      After a reasonable review of the Loan
Agreement and the activities of the Loan Parties, the Loan Parties are in
compliance with all of the terms and conditions of the Agreement, and no Default
or Event of Default has occurred and is continuing[.][, except that [Describe
instances of non-compliance with the terms of the Loan Agreement, or any Default
or Event of Default then in existence.]

 

Dated as of             , 20   .

 

 

PLUG POWER INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[AUDITED FINANCIAL STATEMENTS

(as required by Section 6.1(b) of the Loan Agreement)]

 

[UNAUDITED FINANCIAL STATEMENTS

(as required by Section 6.1(a) of the Loan Agreement)]

 

[Attached hereto]

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FINANCIAL COVENANT CALCULATIONS

 

For the [Quarter] [Year] ended                            , 20   (“Statement
Date”)

 

Loan Agreement Section 7.1 — Minimum Cash and Cash Equivalents

 

1.                                      Unencumbered cash and Cash Equivalents

 

$

            

 

 

 

2.                                      Outstanding principal balance of the
Loan

 

$

            

 

In compliance?

 

Yes/No

 

C-4

--------------------------------------------------------------------------------


 

Loan Agreement Section 7.2 —Current Assets in Excess of Current Liabilities

 

1.                                      Current Assets

 

$

            

 

 

 

2.                                      Current Liabilities

 

$

            

 

 

 

3.                                      Current Assets minus Current Liabilities
(Line 1 minus Line 2

 

$

            

 

 

 

4.                                      Outstanding principal balance of the
Loan

 

$

            

 

 

 

5.                                      200% of the Outstanding principal
balance of the Loan (Line 4 times 2)

 

$

            

 

In compliance?

 

Yes/No

 

C-5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

IRREVOCABLE DIRECTION LETTER

 

[date]

 

To: [Collateral Agent]

 

Reference is made to that certain Loan Agreement dated as of March [   ], 2016
between Plug Power Inc, as Borrower, and Generate Lending, LLC, as Lender, (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”). It is a condition under the Loan Agreement that Borrower perform
the actions set forth in this Irrevocable Direction Letter.

 

This Irrevocable Direction Letter is being delivered to you in connection with
the [Collateral Agency Agreement] dated as of [   ] (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agency Agreement”), among
[describe] entered into in connection with the [describe sale-leaseback
financing agreements] (collectively, the “Lease Agreement”).

 

The [Lessee] hereby irrevocably directs the [Collateral Agent] to transfer and
disburse all funds otherwise due and payable to [Lessee] pursuant to or in
connection with the Lease Agreement, including but not limited to any such funds
payable in accordance with [clause/section] of the Collateral Agency Agreement,
to the account set forth(1) in Schedule I hereto.

 

The foregoing direction may not be modified, revoked or rescinded without the
prior written consent of Lender. In the event of a conflict between this
Irrevocable Direction Letter and any other request or direction by or on behalf
of [Lessee], this Irrevocable Direction Letter shall control.

 

Upon an Event of Default under the Loan Agreement, the [Lessee] agrees to grant
to Lender a limited power of attorney for purposes of requesting information and
issuing disbursement requests with respect to the funds that are the subject of
this Irrevocable Direction Letter.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  NTD: This will be a controlled account of Borrower.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [LESSEE’S NAME] has caused this Agreement to be duly
executed under seal, by its duly authorized officers as of the day and year
first above written.

 

 

[LESSEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[BANK’S NAME]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GENERATE LENDING, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

Payment Instructions

 

--------------------------------------------------------------------------------


 

Schedule 1.1

Permitted Liens

 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

NMHG Financial Services, Inc.

 

UCC

 

9/15/11

 

20113547414

 

DE — SOS

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

7/2/14

 

20142617645

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto — (8) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

9/29/14

 

20143894292

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto — (8) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

9/29/14

 

20143894334

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment

 

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

listed on Schedule A thereto — (8) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

10/3/14

 

20143990470

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto — (3) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

10/3/14

 

`20143990637

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto — (1) page)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/19/14

 

20145179460

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto — (1) page)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/19/14

 

20145179551

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (equipment
listed on Schedule A thereto — (3) pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust

 

UCC

 

12/22/14

 

20145207543

 

DE — SOS

 

5 Hydrogen Fuel Cell Units Model 2420-

 

2

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

 

 

 

 

 

 

 

 

36; 5 Hydrogen Fuel Cell Units Model 3330-24F

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/22/14

 

20145207550

 

DE — SOS

 

1 Hydrogen Fuel Cell Units Model 2310-36; 1 Hydrogen Fuel Cell Units Model
3330-24F

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/22/14

 

20145207592

 

DE — SOS

 

1 Hydrogen Fuel Cell Units Model 3330-24F

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

4/1/15

 

20151379642

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on Equipment Schedule 009 dated March 31, 2015,
to Master Equipment Lease dated June 30, 214) together with any and all proceeds
of the Equipment or other tangible and intangible property of Lessee resulting
from the sale or other disposition of the Equipment.

 

3

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

4/1/15

 

20151379816

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on Equipment Schedule 010 dated March 31, 2015,
to Master Equipment Lease dated June 30, 214) together with any and all proceeds
of the Equipment or other tangible and intangible property of Lessee resulting
from the sale or other disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

4/1/15

 

20157379857

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on Equipment Schedule 011 dated March 31, 2015,
to Master Equipment Lease dated June 30, 214) together with any and all proceeds
of the Equipment or other tangible

 

4

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and intangible property of Lessee resulting from the sale or other disposition
of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

6/26/15

 

20152769254

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on Equipment Schedule 012 dated June 26, 2015, to
Master Equipment Lease dated June 30, 214) together with any and all proceeds of
the Equipment or other tangible and intangible property of Lessee resulting from
the sale or other disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

6/30/15

 

20152824422

 

DE — SOS

 

All of Lessee’s right, title and interest in and to the Equipment (meaning units
of personal property described on Equipment Schedule 013 dated June 30, 2015, to

 

5

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Master Equipment Lease dated June 30, 214) together with any and all proceeds of
the Equipment or other tangible and intangible property of Lessee resulting from
the sale or other disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

PNC Energy Capital LLC

 

UCC

 

7/21/15

 

20153150488

 

DE — SOS

 

All Debtor’s right, title and interest in, to and under the amounts on deposit
in the Collection Account and all of the Assigned Rights, including any proceeds
(in the form of cash, property or otherwise) therefrom or relating thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

PNC Energy Capital LLC

 

UCC

 

7/21/15

 

20153150587

 

DE — SOS

 

Equipment listed on Schedule A thereto

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power, Inc.

 

BB&T EFC Energy, LLC

 

UCC

 

9/9/15

 

20153949830

 

DE-SOS

 

Leased Equipment and systems; subleases, chattel paper, accounts, security
deposits and general

 

6

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

intangibles relating to Leased Equipment; cash comprising the security deposit;
Debtor’s right, title and interest in PPA. Equipment schedule attached thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power, Inc.

 

BB&T EFC Energy, LLC

 

UCC

 

9/29/15

 

20154382890

 

DE-SOS

 

Leased Equipment and systems; subleases, chattel paper, accounts, security
deposits and general intangibles relating to Leased Equipment; cash comprising
the security deposit; Debtor’s right, title and interest in PPA. Equipment
schedule attached thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment —Collateral Change

 

12/16/15

 

20156061765

 

 

 

Change in equipment listed.

 

7

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment Additional Party (***Note this page was filled out by BB&T EFC Energy,
LLC, but did not have any additional parties listed)

 

12/16/15

 

20156061765

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power, Inc.

 

BB&T EFC Energy, LLC

 

UCC

 

12/16/15

 

20156066756

 

DE-SOS

 

Leased Equipment and systems; subleases, chattel paper, accounts, security
deposits and general intangibles relating to Leased Equipment; cash comprising
the security deposit; Debtor’s right, title and interest in PPA. Equipment
schedule attached thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Wells Fargo Equipment Finance, Inc.

 

UCC

 

12/18/15

 

20156137383

 

DE — SOS

 

Collateral Description Attached — various pieces of equipment together with all
accessories, accessions, attachments, whether now owned or hereafter acquired,
and all substitutions, renewals

 

8

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

replacements and improvements thereto, together with the proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Wells Fargo Equipment Finance, Inc.

 

UCC

 

12/18/15

 

20156137581

 

DE — SOS

 

All the Debtor’s right, title and interest in, to and under all of the Assigned
Rights, including any proceeds (in the form of cash, property or otherwise)
therefrom or relating thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power, Inc.

 

BB&T EFC Energy, LLC

 

UCC

 

12/28/15

 

20156290265

 

DE-SOS

 

Equipment and systems; subleases, chattel paper, accounts, security deposits and
general intangibles relating to Leased Equipment; cash comprising the security
deposit; Debtor’s right, title and interest in PPA. Equipment schedule attached
thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug

 

Manufacturers and Traders

 

UCC

 

12/31/15

 

20156363278

 

DE — SOS

 

All of Lessee’s right, title and

 

9

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

Power Inc.

 

Trust Company

 

 

 

 

 

 

 

 

 

interest in and to the Equipment (meaning units of personal property described
on Equipment Schedule 014 dated December 31, 2015, to Master Equipment Lease
dated June 30, 214) together with any and all proceeds of the Equipment or other
tangible and intangible property of Lessee resulting from the sale or other
disposition of the Equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Manufacturers and Traders Trust Company

 

UCC

 

12/31/15

 

20156363385

 

DE — SOS

 

All of Debtor’s right, title and interest in and to, but not its obligations
under, (a) Exhibit F-5 dated, as of December 21, 2015 (the “Sublease Schedule”),
to Master Lease Agreement dated as of June 30, 2014, each by and between Debtor
and Volkswagen Group of America Chattanooga

 

10

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operations, LLC, and (b) the Master Sublease, solely as it relates to the
Sublease Schedule.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Dietz & Watson, Inc.

 

UCC

 

1/4/16

 

20160022630

 

DE — SOS

 

All of Debtor’s rights to that certain escrow reserve account, all funds
contained therein and proceeds thereof maintained with Wilmington Trust,
National Association, as Escrow Agent, as security for Debtor’s performance of
Debtor’s services under that certain Genkey Agreement between Debtor and Secured
Party dated May 27, 2015, as amended, pursuant to that certain Master Escrow
Agreement dated December 22, 2015 by and among Debtor, Secured Party,
Manufacturers and Traders Trust Company, and Wilmington

 

11

--------------------------------------------------------------------------------


 

Debtor
Name

 

Secured Party

 

Type of Search

 

Date Filed

 

File Number

 

Jurisdiction

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trust, National Association, as Escrow Agent.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

Harbor Capital, LLC

 

UCC

 

1/11/2016

 

20160197762

 

DE — SOS

 

All present and future Goods leased by Harbor Capital, LLC to Plug Power, Inc.,
including, but not limited to the listed equipment thereto and related
equipment, and any replacement, substitution, etc. Equipment Description listed
in Attachment A thereto.

 

 

 

 

 

 

 

 

 

 

 

 

 

Plug Power Inc.

 

GE Microgen, Inc.



General Electric Company

 

Pending Suits/ Judgments

 

05/05/2015

 

2470-15

 

Albany County, NY — Supreme Court

 

Civil claim

 

12

--------------------------------------------------------------------------------


 

Schedule 4.1

Subsidiaries and Ownership

 

Loan Party/Subsidiary

 

Ownership

Plug Power Inc., a Delaware corporation

 

Publicly Traded Company

Plug Power Canada Inc., a corporation incorporated in British Columbia

 

Plug Power Inc.- 100%

Plug Power Holding Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Hypulsion U.S. Holding, Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Hypulsion SAS (Plug Power Europe), a société par actions simplifiée

 

Hypulsion U.S. Holding, Inc. - 100%

Emerging Power Inc., a Delaware corporation

 

Plug Power Inc.- 100%

Emergent Power Inc., a Delaware corporation

 

Emerging Power Inc. — 100%

Plug Power Capital Inc., a Delaware corporation

 

Plug Power Inc.- 100%

 

13

--------------------------------------------------------------------------------


 

Schedule 4.20

Project Documents and Project Restricted Accounts

 

(a) Description of Projects:

 

·                  Walmart — Deployment of Plug Power Inc.’s signature turnkey
solution, GenKey, which incorporates GenDrive fuel cell systems, GenFuel
hydrogen fueling infrastructure, GenCare aftermarket service, and GenFuel
hydrogen gas to power the systems.  The projects are sold to a bank then leased
back to Plug Power for use at the customer’s location.

·                  Volkswagen — Deployment of Plug Power Inc.’s signature
turnkey solution, GenKey, which incorporates GenDrive fuel cell systems, GenFuel
hydrogen fueling infrastructure, GenCare aftermarket service, and GenFuel
hydrogen gas to power the systems.  The projects are sold to a bank then leased
back to Plug Power for use at the customer’s location.

·                  The Home Depot — Deployment of Plug Power Inc.’s signature
turnkey solution, GenKey, which incorporates GenDrive fuel cell systems, GenFuel
hydrogen fueling infrastructure, GenCare aftermarket service, and GenFuel
hydrogen gas to power the systems.  The projects are sold to a bank then leased
directly to the customer for use at their location.

·                  Dietz & Watson - Deployment of Plug Power Inc.’s signature
turnkey solution, GenKey, which incorporates GenDrive fuel cell systems, GenFuel
hydrogen fueling infrastructure, GenCare aftermarket service, and GenFuel
hydrogen gas to power the systems.  The projects are sold to a bank then leased
directly to the customer for use at their location.

 

(b) Material Project Documents:

 

·                  Amended and Restated Power Purchase Agreement between Plug
Power Inc. and Wal-Mark Stores East, LP dated as of September 1, 2015

·                  GenKey Agreement between Plug Power Inc. and Home Depot
U.S.A., Inc. dated as of February 24, 2015

·                  GenKey Agreement between Plug Power Inc. and Deitz and Watson
dated as of May 27, 2015 as amended by First Amendment to GenKey Agreement,
dated as of October 2015, by and between Dietz & Watson, Inc. and Plug Power
Inc.

·                  Master Equipment Lease among Volkswagen Group of America,
Chattanooga Operations, LLC and Plug Power Inc. effective June 30, 2014

 

(c) Debt and leasehold obligations owing by the Loan Parties under Project
Financing Documents:

 

As of the Closing Date, the following amounts are owed under the Project
Financing Documents:

 

·                  Walmart — $ 48,175,611

·                  Volkswagen — $3,856,500

·                  The Home Depot - $0

 

14

--------------------------------------------------------------------------------


 

·                  Dietz & Watson - $0

 

(d) Project Financing Documents:

 

·                  Master Equipment Lease between Plug Power Inc. and
Manufactures and Traders Trust Company (“M&T”) dated as of June 30, 2014, as
amended by the First Amendment to Master Equipment Lease between Plug Power Inc.
and M&T dated as of December 19, 2014, and as further amended by the Second
Amendment to Master Equipment Lease between Plug Power Inc. and M&T dated as of
December 30, 2015, including the following Equipment Schedules, and the riders,
amendments, supplements, certificates, escrow agreements and other documents
delivered or executed in connection therewith: (1)Equipment Schedule Nos. 001
dated as of June 30, 2014, 006 dated as of December 18, 2014, and 010 dated as
of March 31, 2015; (2) Equipment Schedule Nos. 002 dated as of September 29,
2014, 007 dated as of December 18, 2014, and 011 dated as of March 31, 2015;
(3) Equipment Schedule Nos. 003 dated as of September 29, 2014, and 008 dated as
of December 18, 2014; (4) Equipment Schedule No. 009 dated as of March 31;
(5) Equipment Schedule No. 012 dated as of June 26, 2015; (6) Equipment Schedule
No. 013 dated as of June 30, 2015; (7) Equipment Schedule Nos. 904 dated as of
December 19, 2014, and 905 dated as of December 19, 2014 and 014 dated as of
December 31, 2015.

·                  Master Lease Agreement dated as of July 20, 2015, between PNC
Energy Capital LLC and Plug Power Inc., including the following Equipment
Schedules, and the riders, amendments, supplements, certificates, escrow
agreements and other documents delivered or executed in connection therewith:
(1) Rental Schedule No. 191456000 dated as of July 20, 2015; (2) Rental Schedule
No. 191455000 dated as of July 20, 2015.

·                  Master Purchase and Sale Agreement between Plug Power Inc.
and PNC Energy Capital LLC dated as of July 20, 2015.

·                  Master Lease Agreement No. 9990001924 between BB&T EFC
Energy, LLC and Plug Power Inc. dated as of September 8, 2015 as supplemented by
Rider No.1 dated September 8, 2015 and Rider No.2 dated September 8, 2015,
including the following Equipment Schedules, and the riders, amendments,
supplements, certificates, escrow agreements and other documents delivered or
executed in connection therewith: (1) Equipment Schedule 9990001924-02.01-TL001 
(SERIES A) dated as of September 8, 2015(2) Equipment Schedule
9990001924-02-01-TL002 (SERIES A) dated as of September 29, 2015; (3) Equipment
Schedule No. 9950001924-02-01-TL002A (SERIES A) dated as of December 16, 2015; 
(4) Equipment Schedule No. 9980001924-02-01-TL003 (SERIES A) dated as of
December 16, 2015; (5)Equipment Schedule No. 9990001924-02-01-TL004 (SERIES A)
dated as of December 29, 2015.

·                  Master Lease Agreement dated as of December 18, 2015 between
Wells Fargo Equipment Finance, Inc. and Plug Power Inc., including the following
Equipment Schedules, and the riders, amendments, supplements, certificates,
escrow agreements and other documents delivered or executed in connection
therewith: (1) Rental Schedule No. 001-0472186-100

·                  Master Purchase and Sale Agreement between Plug Power Inc.
and Wells Fargo Equipment Finance, Inc. dated as of December 18, 2015.

 

15

--------------------------------------------------------------------------------


 

·                  Master Escrow Agreement dated December 22, 2015 among Dietz &
Watson, Inc., M&T, Plug Power Inc. and Wilmington Trust, National Association
(“Wilmington”), as supplemented by Supplement No. 1 dated December 22, 2015 and
Supplement No. 2 dated December 22, 2015.

·                  Master Escrow Agreement dated February 24, 2015 among Home
Depot U.S.A., Inc., M&T, and Wilmington Trust, National Association, as
supplemented by Supplement No. 1 dated June 5, 2015 and Supplement No. 2dated
June 5, 2015.

·                  SunTrust LC Number 70001470 issued to Wells Fargo Equipment
Finance, Inc.

·                  SunTrust LC Number 70001499 issued to BB&T EFC Energy, LLC

·                  SunTrust LC Number 70001492 issued to BB&T EFC Energy, LLC

·                  SunTrust LC Number 70001519 issued to BB&T EFC Energy, LLC

·                  Irrevocable Standby Letter of Credit No. SB1788050001 issued
by M and T Bank to Air Products and Chemicals, INC.

·                  Irrevocable Standby Letter of Credit No. SB1819270001 issued
by M and T Bank to 968 Albany Shaker Road Associates LLC

·                  Master Lease Agreement between Plug Power Inc. and Harbor
Capital, LLC dated as of December 29, 2015, including the following Equipment
Schedules, and the riders, amendments, supplements, certificates, escrow
agreements and other documents delivered or executed in connection therewith:
(1) Equipment Schedule No. 1 dated as of December 29, 2015, and (2) Equipment
Schedule No. 2 dated as of December 29, 2015.

 

(e) Project Restricted Accounts:

 

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXX

 

Surplus / Restricted

M&T Bank / Plug Power Inc.

 

Wilmington Trust

 

XXXXXX-XXXX

 

Service Escrows

Plug Power Inc.

 

PNC Bank

 

XXXXXXXXXX

 

Collection

Plug Power Inc.

 

M&T Bank

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc.

 

SunTrust

 

XXXXXXXXXXXXXX

 

Collateral

Plug Power Inc./The Home Depot

 

Wilmington Trust

 

XXXXXX-XXX

 

Collateral

Plug Power Inc./ Dietz & Watson, Inc./Wilmington

 

Wilmington Trust

 

XXXXXX-XXX

 

Collateral

 

16

--------------------------------------------------------------------------------


 

Plug Power Inc.

 

PNC

 

-

 

Security Deposit

Plug Power Inc.

 

BB&T

 

-

 

Security Deposit

 

17

--------------------------------------------------------------------------------


 

Schedule 4.22

Restricted Cash Reports

 

See Attached

 

18

--------------------------------------------------------------------------------


 

Schedule 8.1

Permitted Debt

 

Lease Agreement between Plug Power Inc. and 968 Albany Shaker Road Associates,
LLC dated as of January 24, 2013.

 

19

--------------------------------------------------------------------------------


 

 

 

Service
Escrows - WM

 

Service
Escrows - Other

 

Restricted
Accounts

 

 

 

 

 

Beginning - 12/31/2015

 

11,868,797

 

3,244,290

 

56,482,934

 

71,596,021

 

71,596,021

 

Q1- 2016

 

589,918

 

118,793

 

24,818

 

733,530

 

 

 

Q2 - 2016

 

589,918

 

118,793

 

119,627

 

1,061,596

 

 

 

Q3 - 2016

 

589,918

 

118,793

 

1,451,018

 

2,433,795

 

 

 

Q4 and YTD - 2016

 

589,918

 

118,793

 

1,811,683

 

3,008,598

 

7,237,519

 

Q1 - 2017

 

589,918

 

118,793

 

272,347

 

1,516,025

 

 

 

Q2 - 2017

 

589,918

 

118,793

 

282,366

 

1,545,505

 

 

 

Q3 - 2017

 

589,918

 

118,793

 

1,624,070

 

2,954,733

 

 

 

Q4 and YTD - 2017

 

589,918

 

118,793

 

2,418,825

 

4,075,050

 

10,091,313

 

Q1- 2018

 

589,918

 

118,793

 

611,041

 

2,489,651

 

 

 

Q2 - 2018

 

589,918

 

118,793

 

617,663

 

2,556,073

 

 

 

Q3 - 2018

 

589,918

 

118,793

 

1,863,285

 

4,601,531

 

 

 

Q4 and YTD - 2018

 

589,918

 

118,793

 

2,282,233

 

4,202,823

 

13,850,078

 

Q1- 2019

 

589,918

 

118,793

 

750,737

 

3,406,931

 

 

 

Q2 - 2019

 

589,918

 

118,793

 

759,518

 

3,135,457

 

 

 

Q3 - 2019

 

589,918

 

118,793

 

1,892,827

 

4,919,403

 

 

 

Q4 and YTD - 2019

 

589,918

 

118,793

 

2,332,437

 

4,587,258

 

16,049,048

 

Q1- 2020

 

557,966

 

118,793

 

788,686

 

3,031,917

 

 

 

Q2 - 2020

 

490,959

 

118,793

 

795,703

 

2,990,132

 

 

 

Q3 - 2020

 

354,881

 

118,793

 

1,750,799

 

4,551,451

 

 

 

Q4 and YTD - 2020

 

354,830

 

118,793

 

2,188,959

 

3,922,122

 

14,495,622

 

01 - 2021

 

286,752

 

101,963

 

587,139

 

2,195,854

 

 

 

Q2 - 2021

 

192,358

 

101,963

 

531,663

 

1,945,136

 

 

 

Q3 - 2021

 

192,358

 

19,938

 

542,833

 

2,786,837

 

 

 

Q4 and YTD - 2021

 

—

 

19,938

 

36,730

 

688,279

 

7,616,106

 

Q1- 2022

 

—

 

29,938

 

7,906

 

1,392,844

 

 

 

Q2 - 2022

 

—

 

29,938

 

7,906

 

53,656

 

 

 

Q3 - 2022

 

—

 

29,938

 

7,906

 

53,656

 

 

 

Q4 and YTD - 2022

 

—

 

29,938

 

7,906

 

53,656

 

1,553,810

 

Q1- 2023

 

—

 

29,938

 

7,906

 

53,656

 

 

 

Q2 - 2023

 

—

 

29,938

 

7,906

 

53,656

 

 

 

Q3 - 2023

 

—

 

29,938

 

7,906

 

53,656

 

 

 

Q4 and YTD - 2023

 

—

 

29,938

 

7,906

 

53,656

 

214,622

 

Q1- 2024

 

—

 

29,938

 

7,906

 

53,656

 

 

 

Q2 - 2024

 

—

 

29,938

 

7,906

 

53,656

 

 

 

Q3 - 2024

 

—

 

29,938

 

7,906

 

53,656

 

 

 

Q4 and YTD - 2024

 

—

 

29,938

 

7,906

 

53,656

 

214,622

 

Q1- 2025

 

—

 

29,938

 

—

 

37,844

 

 

 

Q2 - 2025

 

—

 

29,938

 

—

 

29,938

 

 

 

Q3 - 2025

 

—

 

29,938

 

—

 

29,938

 

 

 

Q4 and YTD - 2025

 

—

 

29,938

 

—

 

29,938

 

127,656

 

Q1- 2026

 

—

 

20,938

 

—

 

20,938

 

 

 

Q2 - 2026

 

—

 

20,938

 

—

 

20,938

 

 

 

Q3 - 2026

 

—

 

20,938

 

—

 

20,938

 

 

 

Q4 and YTD - 2026

 

—

 

20,938

 

—

 

20,938

 

83,750

 

Q1- 2027

 

—

 

20,938

 

—

 

20,938

 

 

 

Q2 - 2027

 

—

 

20,938

 

—

 

20,938

 

 

 

Q3 - 2027

 

—

 

10,000

 

—

 

10,000

 

 

 

Q4 and YTD - 2027

 

—

 

10,000

 

—

 

10,000

 

61,875

 

 

--------------------------------------------------------------------------------